Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 1 of 103

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INTERNATIONAL UNION OF PAINTERS AND : CIVIL ACTION
ALLIED TRADES DISTRICT COUNCIL NO. 21

HEALTH AND WELFARE FUND : NO.
2980 Southampton-Byberry Road :
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
ANNUITY FUND

2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
JOB RECOVERY FUND

2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

FINISHING TRADES INSTITUTE OF THE
MID-ATLANTIC REGION

2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
INDUSTRY ADVANCEMENT FUND

2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
VACATION FUND
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19

2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
SCHOLARSHIP FUND

2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
JOB ORGANIZATION PROGRAM TRUST FUND
2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

JOSEPH ASHDALE,

in his official capacity as a Trustee of the
International Union of Painters and Allied Trades
District Council No. 21 Health and Welfare Fund
2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
2980 Southampton-Byberry Road

Philadelphia, PA 19154

Plaintiffs,
V.

GERHARD CONTRACTING, LLC
565 W. Washington Street
Wernersville, PA 19565

Defendant.

Page 2 of 103
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 3 of 103

COMPLAINT
The Parties

1. Plaintiffs International Union of Painters and Allied Trades (“IUPAT”’) District
Council No. 21 (“DC21”) Health and Welfare Fund, IUPAT DC21 Annuity Fund, IUPAT DC21
Job Recovery Fund, Finishing Trades Institute of the Mid-Atlantic Region, IUPAT DC21
Industry Advancement Fund, JUPAT DC21 Vacation Fund, IUPAT DC21 Scholarship Fund, and
the IUPAT DC21 Job Organization Program Trust Fund (hereafter collectively, “Plaintiffs
Funds”) are employee benefit plans pursuant to Section 3(3) of the Employee Retirement
Income Security Act (hereafter, “ERISA”), 29 U.S.C. Section §1002(3), with their principal
office located at 2980 Southampton-Byberry Road, Philadelphia, PA 19154, within this judicial
district. Plaintiff Funds are due and owing relief being sought from Gerhard Contracting, LLC
as set forth below.

2. Plaintiff Joseph Ashdale, a trustee of Plaintiff Health and Welfare Fund, acts as a
fiduciary on behalf of Plaintiff Funds within the meaning of Section 3(21)(A) of ERISA, 29
U.S.C. §1002(21)(A), for the purposes of collecting delinquent contributions, and brings this
action in such capacity on behalf of all Plaintiff Funds, having been so duly authorized by the
Trustees of each of the Plaintiff Funds.

Bs Plaintiff, International Union of Painters and Allied Trades District Council No.

21 (hereafter, “Plaintiff Union”), is an unincorporated labor organization within the meaning
of Section 3(5) of the Labor Management Relations Act of 1947 (hereafter “LMRA”), as
amended 29 U.S.C. §185, with its principal office located at 2980 Southampton-Byberry

Road, Philadelphia, PA 19154. Plaintiff Union brings this action in its capacity as collective
bargaining agent for the covered employees of Defendant, Gerhard Contracting, LLC.

4. Defendant, Gerhard Contracting, LLC, (hereinafter, "Defendant") is a limited
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 4 of 103

liability company doing business at 565 W. Washington Street, Wernersville, PA 19565.

a” Defendant is engaged in interstate commerce within the meaning of Section 2(6)
of the LMRA, as amended, 29 U.S.C. §152(6), and has employed members of Plaintiff Union
pursuant to a collective bargaining agreement in the Commonwealth of Pennsylvania.

6. Defendant is an Employer within the meaning of Section 2(2) of the National
Labor Relations Act and Section 301 of the LMRA, as amended, 29 U.S.C. §§152(2) and 185,
and Section 515 of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.
§§1002(5) and 1145.

Jurisdiction & Venue

a. Jurisdiction of the District Court is invoked pursuant to Section 301 of the
LMRA, as amended, 29 U.S.C. §185, in that the Defendant is an employer within the meaning of
the LMRA, and party to a collective bargaining agreement which forms the basis and substance
of the matters at issue in this litigation; and 28 U.S.C. §1337, providing for original jurisdiction
in civil actions that arise out of an Act of Congress regulating commerce.

8. Jurisdiction of the District Court is invoked pursuant to the provisions of Section
502 and Section 515 of the Employee Retirement Income Security Act of 1974 (ERISA), 29
U.S.C. §§1132 and 1145, in that Defendant is an employer as defined by ERISA. The Eastern
District of Pennsylvania is the proper venue under ERISA section 502(e)(2), 29 U.S.C.
§1132(e)(2), because the Plaintiff funds are administered in this judicial district.

Cause of Action
Defendant’s Outstanding Obligations Owed to Plaintiffs Pursuant to Sections 502 and 515

of ERISA
9. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 8, as if set

forth fully herein.
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 5 of 103

10. Plaintiff Union and Defendant are parties to a collective bargaining agreement(s),
which requires that Defendant make certain contributions on a timely basis to Plaintiff Funds,
and remit certain payments to Plaintiff Union, based upon the performance of covered work by
its employees who are members of Plaintiff Union. A copy of the Collective Bargaining
Agreement, in relevant part, is attached hereto as Exhibit A.

11. Defendant, like all other contributing employers to Plaintiff Funds, is required to
submit monthly reports setting forth the hours worked by eligible employees covered under the
collective bargaining agreement(s), and to timely remit contributions to Plaintiff Funds, at rates
commensurate with those required under the collective bargaining agreement(s), for all hours
worked. The collective bargaining agreement(s) further note that liquidated damages and interest
shall be assessed to untimely and/or unpaid fringe benefit contributions until the employer cures
its delinquency. See Exhibit A, Article 13.13.1, pgs. 27-28; see also, a true and correct copy of
the IUPAT District Council No. 21 Health and Welfare Fund Delinquency Policy by which
assessments of interest and liquidated damages are governed is attached hereto as Exhibit B.

12. Notwithstanding the obligations contained in said collective bargaining

agreement(s), Defendant failed to timely remit the required fringe benefit contributions.
Defendant employed workers for whom it failed to timely remit required benefit contributions
for the periods of October 2014 through April 2017. As a result of the Defendant’s
untimeliness in payment of the required benefit contributions owed to the Plaintiffs, a
delinquency for the total amount of $24,343.23, which included unpaid fringe benefit
contributions in the amount of $3,179.96, liquidated damages in the amount of $20,250.00,
and interest in the amount of $913.27, which was owed to the Plaintiffs.

13. Defendant was notified of the fringe benefit contribution delinquency and made

partial payment towards the sums due and owing in the amount of $4,320.74, which included
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 6 of 103

payment towards current contributions for the sum of $3,179.69 and interest owed through the
date of payment on those delinquent current contributions in the amount of $1,141.05, but has
failed to remit any payment towards the liquidated damages owed, totaling $20,250.00, due to its
failure in timely remitting benefit contributions to the Plaintiff Funds for the abovementioned
periods. True and correct copies of a Notice sent by the Funds Office dated October 26, 2017,
and the Notices sent by Plaintiffs’ Counsel, dated March 6, 2018 and April 11, 2018, are attached
hereto as Exhibits C and D, respectively.

14. Further, in accordance with the collective bargaining agreement(s) with Plaintiff
Union, Defendant is also required to submit to auditing of its books and records at reasonable
intervals for the purpose of determining the accuracy of the contributions made by the Employer
to the Plaintiff Funds. See Exhibit A, Article 13.9, pages 26 — 27.

15. On or about September 12, 2018, the Plaintiff Funds completed, through an
independent auditor, an audit of Defendant’s payroll records for the contribution periods of
January 1, 2014 through December 31, 2017.

16. As detected by the audit, Defendant employed workers for whom it failed to remit
required benefit contributions for the abovementioned audit periods, which resulted in an initial
audit delinquency owed to the Plaintiff Funds in the total amount of $28,753.99, which included
audit principal due and owing in the amount of $20,286.33, liquidated damages in the amount of
$4,057.27, interest accrued to present in the amount of $2,389.98, and the cost of audit in the
amount of $2,020.41. A copy of the audit is attached hereto as Exhibit E.

17. Defendant was notified of the audit delinquency, and made partial payment
towards the audit delinquency due to the Plaintiff Funds, but has failed, or refused, to make

appropriate and timely payment in full for the total audit delinquency and remains delinquent to
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 7 of 103

the Plaintiff Funds in the amount of $9,059.34, which includes interest owed on the unpaid audit
contributions up through date of payment in the amount of $2,981.66, liquidated damages in the
amount of $4,057.27, and the cost of the audit in the amount of $2,020.41. A copy of the Audit
Report Notice sent by the Auditor dated October 31, 2018, a copy of the Notice sent by
Plaintiffs’ Counsel, dated November 27, 2018, and a copy of the Notice sent by the Funds Office

dated December 28, 2018, are attached hereto as Exhibits F, G and H, respectively.

18. These amounts may change as Defendant makes payments, partial payments
and/or fails to make payments due as a result of additional or prior work performed under the
collective bargaining agreement(s).

19. Lastly, under the terms of the same collective bargaining agreement, Defendant is

required to provide a wage and payment bond or a letter of credit to the Plaintiff Funds for at
least $30,000.00, which would allow the Plaintiff Funds to resolve, in whole or in part,
current contribution delinquencies that become due and owing for covered work performed by
members employed by Defendant without need for litigation. To date, Defendant has
continuously failed to provide proof of a wage and payment bond or a letter of credit in the

amount of $30,000.00 to the Plaintiff Funds. See Exhibit A, Article 12, pgs. 17-20.

20. Plaintiffs are entitled to a provision permitting immediate registration in another
District of any judgment entered in this action.

WHEREFORE, Plaintiffs request this Court to grant judgment against Defendant and in
favor of Plaintiffs, and to award relief as follows:

a. Judgment in the amount of $29,309.34, or such other amounts as may be
due and owing when this cause of action reaches judgment, as provided for by Section 502 of
ERISA;

b. An Order compelling Defendant to provide proof of a wage and payment

bond, or a line of credit, for the sum of $30,000.00 to the Plaintiff Funds, as provided for by the
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 8 of 103

applicable collective bargaining agreement(s);

C. Reasonable counsel fees, interest to run at rate of 7%, and costs of suit, as

provided for by Section 502 of ERISA;

d. Injunctive relief ordering Defendant to remit employer reports,

contributions and other required payments in a timely fashion; and

e. Other relief as the Court deems just and proper.

 
  
   

Respectfully submitted,
SPEAR WILDERMA

 

SYREPTA J. MARTIN@

230 South Broad Street, Suite 1400
Philadelphia, PA 19102

(215) 732-0101

Attorney for Plaintiffs

BY:

Dated: May 6, 2019
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 9 of 103

Exhibit

A
 

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 10 of 103
| —_

DRYWALL FINISHERS
May 1, 2018 to April 30, 2021

|
i
Signature Page

In Witness whereof, the patties hereto, intending to be legally bound, have hereunto set their
hands and seals the day ani year and for and period extended by Article 27.5

From: ‘ To:

I/We, the undersigned, an EMPLOYER i in the Painting, Paperhanging, Drywall, and Glazing
Industries, have read the foregoing Agreement, am familiar with its provisions, accept and
agree to be bound by all its terms and conditions. I also agree, with the signing of this
Agreement, to provide to District Council No. 21 a complete list of all my journeypersons
and apprentices whom I employ.

Independent Employer or Association

District Council # 21
International Union of Painters and Allied Trades

BY_/s/
Joseph T. Ashdale
Business Manager/Secretary Treasurer
i
Copharel Con tric hin ZZ c
Company 4

BY _/s/ UV, | qe I LEC C

Employ gf Representative or foiipeateat Employer Association

a

 
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19

COLLECTIVE BARGAINING
AGREEMENTS

Between
District Council No. 21
International Union of Painters
and Allied Trades AFL-CIO-CLC
and the

Associated Master Painters and Decorators Inc. of Philadelphia and
Vicinity

and the
Interior Finish Contractors Association of Delaware Valley
and the

Architectural Glass and Metal Association of Philadelphia and
Vicinity

and the
P.D.C.A. of Northeast Pa.
and the
P.D.C.A. of Harrisburg
and the
Keystone Contractors Association
and
All Independent Employers and Associations

Starting, May 1, 2017 (Painters)
Starting, May 1, 2018 (Drywall, Glaziers & Upstate)

See Duration clause, Article 27, for EXPIRATION DATES

1

Page 11 of 103
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19

Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article

Article
Article
Article

Article
Article

Article

Article

Article

Exhibit A
Article

Om INNA WN

Re eS ee
CONN WN ©

19
20
21

22
23

24

25

26

27

TABLE OF CONTENTS

Recognition

Union Security

Check-off Administrative Dues

Function of Management

Contract Increases & Territories

DC Representative

General Work Conditions

Picketing

Subletting of Contract

Preservation of Work

Grievance & Arbitration

Security of Funds

Various Funds

Pinpointing Funds

Industry Advancement Funds

DC #21 Apprenticeship

State Safety Code Compliance

Compensation Insurance Coverage

Work Injury

Acts, Relations, Rulings, Legal

Jurisdiction

Promotion for Better Journeypersons

& Industries

More Favorable Terms

Drug & Alcohol Policy

Specific Provisions & conditions For All Crafts by
Zones, Painter, Wallcoverers

Zone 1 & 5

Specific Provisions & conditions For All Crafts by
Zones, Painters, Wallcoverers & Drywall Finishers
Zones 2,3 & 4

Specific Provisions & conditions For All Crafts
by Zones Drywall Finishers, Zones 1 & 5

Specific Provisions & conditions For All Crafts by
Zones Glaziers, Zones | through 6

with zones 2, 3 & 4 in a separate book

SIZE SCHEDULE

Duration

Page 12 of 103
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 13 of 103

Articles of Agreement

This Agreement is made and entered into this first (1) day of May 1,
2017 between the ASSOCIATED MASTER PAINTERS AND
DECORATORS, INC. OF PHILADELPHIA AND VICINITY AND
entered into this first day of May 1, 2018 between the INTERIOR FINISH
CONTRACTORS ASSOCIATION OF DELAWARE VALLEY,
ARCHITECTURAL GLASS AND METAL ASSOCIATION OF
PHILADELPHIA AND VICINITY, P.D.C.A. OF NORTHEAST PA,
P.D.C.A.- HARRISBURG AND KEYSTONE CONTRACTORS
ASSOCIATION, hereinafter called the “EMPLOYER”, and DISTRICT
COUNCIL #21 OF THE INTERNATIONAL UNION OF PAINTERS
AND ALLIED TRADES, AFL-CIO-CLC, or EASTERN
PENNSYLVANIA, SOUTHERN NEW JERSEY, AND THE STATE OF
DELAWARE, HEREAFTER called the “COUNCIL”.

Now, Therefore, This Agreement Witnesseth:

ARTICLE 1

Recognition

1.1 Recognition:
The Union recognizes the ASSOCIATED MASTER
PAINTERS AND DECORATORS, INC. OF PHILADELPHIA
AND VICINITY, INTERIOR FINISH CONTRACTORS
ASSOCIATION OF DELAWARE VALLEY,
ARCHITECTURAL GLASS AND METAL ASSOCIATION
oF PHILADELPHIA AND VICINITY, P.D.C.A. OF
NORTHEAST PA, P.D.C.A.- HARRISBURG, KEYSTONE
CONTRACTORS ASSOCIATION, AND ALL
INDEPENDENT EMPLOYERS & ASSOCIATIONS as the
exclusive collective bargaining representative and agent under
the terms of this Agreement for all of its present and future
members. THE ASSOCIATED MASTER PAINTERS AND
DECORATORS, INC. OF PHILADELPHIA AND VICINITY,
INTERIOR FINISH CONTRACTORS ASSOCIATION OF
DELAWARE VALLEY, ARCHITECTURAL GLASS AND
METAL ASSOCIATION oF PHILADELPHIA AND
VICINITY, P.D.C.A. OF NORTHEAST PA, P.D.C.A.-
HARRISBURG, KEYSTONE CONTRACTORS
ASSOCIATION, AND ALL INDEPENDENT EMPLOYERS
and any other Association this Union may recognize, do
recognize the COUNCIL as the bargaining representative of the

3
1.2

2.1

2.2

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 14 of 103

Painters, Decorators, Wallcoverers, Drywall Finishers, Glaziers,
and Apprentice EMPLOYEES of the EMPLOYERS.

NLRB Status:

Inasmuch as the Union has demanded recognition from the
EMPLOYER as the exclusive bargaining representative of the
EMPLOYEES in the bargaining unit described herein under
Section 9(a) of the National Labor Relation Act, and has
submitted proof thereof in the form of signed and dated
authorization cards, and the EMPLOYER is satisfied that the
Union represents a majority of its EMPLOYEES in the
bargaining units described herein, the EMPLOYER hereby
recognizes the Union as the exclusive collective bargaining
representative of its EMPLOYEES on all present and future job
sites within the jurisdiction of the Union, unless and until such
time as the Union loses its status as the EMPLOYEES’
exclusive representative as a result of an NLRB election
requested by the EMPLOYEES. The EMPLOYER agrees that
during the life of this Agreement it will not request a NLRB
election and expressly waives any right it may have to do so,

ARTICLE 2

Union Security Clause
Membership:

It is agreed that after the EMPLOYEE, who by the nature of his
work comes within the provisions of this Agreement and who
shall have worked for any EMPLOYER for not less than seven
(7) days, such EMPLOYEE shall be required to then become
and remain a member of the Union in good standing, and the
Union shall make membership therein continuously available to
such EMPLOYEE on the same terms and conditions as are
generally applicable to the other members of the Union.

Discharge of EMPLOYEE:

Any EMPLOYEE who fails or refuses to become a member of
the Union after seven (7) days from the date of commencement
of work with any EMPLOYER shall, upon written notice from
the Union, be discharged by his current EMPLOYER.
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 15 of 103

ARTICLE 3

Check-Off Administrative Dues

3.1 Agreement of Check-Off
Every EMPLOYER, signatory to this Agreement, hereby agrees
to check-off from wages of any EMPLOYEE by such
EMPLOYER during the term of this Agreement, administrative
dues in the then amount specified in this Agreement and/or
Union’s by-law and to remit said amount to the Administrator in
the following manner.

3.1.1 Upon signing of this Agreement the Union will notify the
EMPLOYER in writing of the amount of administrative dues
specified and will submit to the EMPLOYER a copy of the By-
Laws or the appropriate By-Laws.

3.1.2 For each payroll period, the EMPLOYER will deduct from the
wages of each EMPLOYEE the amount specified, based on
Gross Wages and Fringe Benefits paid during said payroll
period, and will accumulate said deduction at the end of the
month.

3.1.3 All payments and/or transmittals of funds required under this
Article shall be paid to the Administrator not later than the
thirtieth (30°) day following the end of the month in which the
check-off occurred. All such payments shall be made in
accordance with the payment and collection procedures
hereinafter set forth in Article 13.

3.2 Outside of #21’s Area:
The Employer party hereto shall, when engaged in work outside
the geographic jurisdiction of the Union party to the agreement,
comply with all of the lawful clauses of the Collective
Bargaining Agreement in effect in said other geographic
jurisdiction and executed by the employers of the industry and
the IUPAT affiliated Unions in the jurisdiction, including but
not limited to, the wages, hours, working conditions, fringe
benefits, and procedure for settlement of grievance set forth
therein; provided however, that where no affiliated Union has an
agreement covering such out-of-area work, the Employer shall
perform such work in accordance with this agreement; and
provided further that employees from within the geographic
jurisdiction of the Union party to this agreement who work in an

5
3.3

3.4

3.5

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 16 of 103

outside jurisdiction at the Employer’s request (but not
employees who travel to the jurisdiction to seek work or who
respond to a job alert issued by the IUPAT) shall receive (a)
contributions to their home benefit funds at the rate called for in
their home agreement and (b) (i) wages equal to the higher
economic package minus the amount of contributions paid under
(a), or (ii) wages equal to their home wages and a contribution to
a defined contribution retirement plan equal to [the higher
economic package] minus [the amount of contributions paid
under (a) plus the home wages]. This provision is enforceable
by the District Council or Local Union in whose jurisdiction the
work is being performed, either through the procedure for
settlement of grievance set forth in its applicable collective
bargaining agreement or through the courts and is also
enforceable by the Union party to this agreement, either through
the procedure for settlement of grievances set forth in this
agreement or through the courts. On a monthly basis, the
Employer shall provide the affiliated Union is whose area the
work is performed with documentation that it has made fringe
benefit contributions to the home funds for all employees
brought into the jurisdiction by the Employer.

Drywall Finishers ONLY: See Article 25.10.7

EMPLOYER’S Obligation:

The obligation of the EMPLOYER under 3.1 and 3.3 shall apply
only as to EMPLOYEES who have voluntarily signed a valid
dues deduction authorization card.

Time of Employment

At the time of employment of ary EMPLOYEE, the
EMPLOYER will submit to each such EMPLOYEE, for his
voluntary signature, a dues deduction authorization card in
duplicate; one copy of which is retained by the EMPLOYER
and the other returned to the Union; the form to be supplied to
such EMPLOYER by the Union.

Submittal Form:

On or before the thirtieth (30") day of each month, the
EMPLOYER will submit to the Union, a list of all

EMPLOYEES covered by the Agreement who have not signed a
dues deduction card, together with the number of hours worked
by each such EMPLOYEE during the month previous.
12.1

12.2

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19

P.D.C.A. OF NORTHEAST PA, AMERICAN
SUBCONTRACTORS ASSOCIATION OF CENTRAL
PENNSYLVANIA, P.D.C.A.- HARRISBURG and any or all
Independent EMPLOYERS and Associations the Union may
recognize, but who has agreed to accept and be bound by the
arbitration procedures and machinery set forth above.

When a non-member signator of this Agreement is charged with
violating any of the provisions or conditions of this Agreement
or any other Agreement District Council No. 21 is a party to,
indenture or condition related to the Collective Bargaining
Agreement between the parties hereto, they shall be given the
right to designate another non-member signator to the
Agreement, in good standing, to sit in the place and stead of one
Chapter designated member of the Board, for the purpose of
hearing and determining the particular charge or charges; in
such an event the Chapter shall temporarily remove one of its
appointed members of the Board to give effect to the
aforementioned objective. The non-member signator designee
shall be vested with the same powers and authority as held by
the other member of the Board.

ARTICLE 12

Security of Funds

Upon signing an EMPLOYER to this Collective Bargaining
Agreement, the EMPLOYER must submit to the Union a
complete list of all EMPLOYEES and jobs; also, proof of
having proper Worker’s Compensation and Unemployment
Insurance.

ALL Painting, and Wallcovering EMPLOYERS are required to
post a security bond; the original shall be filed with the District
Council # 21 office. The amount of the bond for EMPLOYERS
averaging 1 to 15 EMPLOYEES shall be $30,000.00, 16 to 35
EMPLOYEES shall be $50,000.00 and over 35 EMPLOYEES
$75,000.00.

ALL Glazing & Drywall Finishing EMPLOYERS ONLY
Bonding of Fringe Benefits and Employee Deductions Only
Bonding limits based on average manpower over last 12 months.
If 12 months not available Prior 6 months.

If No prior history, Employer estimated average for year.

17

Page 17 of 103
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 18 of 103

When current Employer bonds expire, new bonds will be
provided as follows:

Monthly Payer

(January due by the end of February)

Journeypersons & Apprentices

1-5 $ 20,000
6-10 $ 40,000
11-15 $ 60,000
16-20 $ 80,000
21-30 $100,000
31-40 $125,000
Over 40 $150,000

Bi-Monthly Paye

(January 1 -15, due January 31*
January 16-31, due February 15")

Journeypersons & Apprentices

1-5 $ 10,000
6-10 $ 20,000
11-15 $ 30,000
16-20 $ 40,000
21-30 $ 50,000
31-40 $ 62,500
Over 40 $ 75,000

Bonds will be issued on a yearly basis and will only be modified on
renewal.

Memorandum of Understanding:

Council will work to modify Painter, Glazier and Drywall Employers
bonds to these levels, so all Employers in CBA maintain the same level of
Bonding.

Employers and Council will work to increase bonding rates in year 2 of
this Agreement as follows:

Bonding of Fringe Benefits and Employee Deductions Only
Bonding limits based on average manpower over last 12 months.

If 12 months not available Prior 6 months.

If No prior history, Employer estimated average for year.

When current Employer bonds expire, new bonds bill be provided as
follows:

18
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 19 of 103

Bonds will be issued on a yearly basis and will only be modified on
renewal.

Monthly Paye

(January due by the end of February)

Journeypersons & Apprentices

1-5 $ 40,000
6-10 $ 80,000
11-15 $120,000
16-20 $160,000
21-30 $200,000
31-40 $250,000
Over 40 $300,000

(January 1-15, due January 31*
January 16-31, due February 15")

Journeypersons & Apprentices

1-5 $ 20,000
6-10 $ 40,000
11-15 $ 60,000
16-20 $ 80,000
21-30 $100,000
31-40 $125,000
over 40 $150,000

Employers and Council shall both help fund an account within the H&W
Fund through excess of bond cost and or H&W contributions.

Employers and Council shall work to develop plan to establish an
Insurance policy / Bond Facility/ Bond Pool / Bonding stop-loss policy /
etc. that may help Employers obtain the increased Bond levels with a goal
that could limit or exclude the need for Employer Owner’s personal
guarantees on these Bonds.

It shall be understood that both Employers and Council shall work
together to help reduce the risk to the Funds by increasing Bond levels. In
doing so, both Employers and Council shal] not create an Undue
Hardship/Burden on the other.

19
12.3

12.3.1

12.4

13.1

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 20 of 103

For All Painting EMPLOYERS, in lieu of a minimum bond or
letter of credit, the EMPLOYER eligible for the minimum
coverage must deposit the sum of $ 1,000.00 Per Man Per Week,
by certified check to be held in escrow by the Fund Office, until
such time the EMPLOYER shall produce a bond based on the
above scale, or no longer employs District Council # 21
members.

For All Glazing & Drywall Finishing EMPLOYERS, in lieu of a
minimum bond or letter of credit, the EMPLOYER eligible for
the minimum coverage must deposit the sum of $ 1,500.00 Per
Man Per Week, by certified check to be held in escrow by the
Fund Office, until such time the EMPLOYER shall produce a
bond based on the above scale, or no longer employs District
Council # 21 members.

Example: 5 Journeypersons & or apprentices
Payment due the following week.

Calculation: $15,000.00 total to cover 2 weeks

EMPLOYERS working under these circumstances may be
required by the Union to pay fringe benefits and deductions on a
weekly basis.

Vacation Fund escrow will also be retained (per Article 13.4.1)

GLAZIERS & DRYWALL FINISHERS ONLY
ARTICLE 13

Various Funds

Health & Welfare Funds: (1) The EMPLOYER agrees to be
bound by all provisions set forth in the Agreement and
Declaration of Trust, and all amendments thereto, governing
establishment and operation of the I.U.P.A.T. District Council
No. 21 Welfare Fund. The Trust Agreement provides, inter alia,
for the receipt of contributions by the Welfare Fund for the
purpose of providing group health, medical surgical disability
and other related welfare benefits to eligible workers and their
families, in such form and amounts as the Trustees of the
Welfare Fund may determine in conformity with the discretion

20
13.2

13.2.1

13.2.2

13.2.3

13.2.4

13.2.5

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 21 of 103

vested in them under provisions set forth in the Trust
Agreement. The EMPLOYER agrees to contribute for each
EMPLOYEE covered by this Agreement to the Welfare Fund in
the manner provided herein, in the then current amounts and for
the periods as set forth in Article 5.

The I.U.P.A.T. Union and Industry Pension Fund and
Annuity:

The EMPLOYER agrees to be bound by all provisions set forth
in the Agreement and Declaration of Trust, and all amendments
thereto, governing establishment and operation of the I.U.P.A.T.
Union and Industry National Pension Fund (“Pension Fund”).
The Trust Agreement provides inter alia, for the receipt of
contributions by the I.U.P.A.T. Union and Industry National
Pension Fund for the purpose of providing pension and other
related benefits to eligible workers and their families, in such
form and amounts as the Trustees of the L.U.P.A.T. Union and
Industry National Pension Fund may determine in conformity
with the discretion vested in them under provisions set forth in
the Trust Agreement. The EMPLOYER agrees to contribute for
each EMPLOYEE covered by this Agreement to the Pension
Fund in the manner provided herein, in the then current amounts
and for the periods as set forth in Article 5.

Contributions shall be paid on behalf of any EMPLOYEE
starting with the EMPLOYEE’S first day of employment in a
job classification covered by this Agreement.

The payments to the Pension and Annuity Fund required above
shall be made to the I.U.P.A.T. Union and Industry National
Pension Fund which was established under an Agreement and
Declaration of Trust dated April 1, 1967.

The EMPLOYER hereby irrevocably designates as its
representatives on the Board of Trustees such Trustees as are
now serving, or who will in the future serve as EMPLOYER
Trustees, together with their successors. The EMPLOYER
further agrees to be bound by all actions taken by the Trustees
pursuant to the Agreement and Declaration of Trust.

All contributions shall be made at such time and in such manner
as set forth in this Agreement. The Trustees shall have the
authority to have an independent certified public accountant
audit the payroll and wage records of the EMPLOYER for the

21
13.2.6

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 22 of 103

purpose of determining the accuracy of contributions to the
Pension Fund.

If an EMPLOYER fails to make contributions to the Pension
Fund within thirty (30) days after the date required by the
Trustees, the Union shall have the right to take whatever steps
are necessary to secure compliance with this Agreement, any
other provisions hereof to the contrary notwithstanding, and the
EMPLOYER shall be liable for all costs for collecting payments
due, together with attomeys’ fees and such liquidated damages
as may be assessed by the Trustees. The EMPLOYER’S liability
for payment under this Article shall not be subject to or covered
by any grievance or arbitration procedure or any “no strike”
clause which may be provided or set forth elsewhere in this
Agreement.

43.2.7. The Pension Plan adopted by the Trustees of the Pension Fund

13.3

13.3.1

13.3.2

shall at all times conform with the requirements of the Internal
Revenue Code so as to enable the EMPLOYER at all times to
treat contributions to the Pension Fund as a deduction for
income tax purposes.

The I.U.P.A.T. District Council 21 Annuity Fund:

The EMPLOYER agrees to be bound by all provisions set forth
in the Agreement and Declaration of Trust, and all amendments
thereto, governing establishment and operation of the I.U.P.A.T.
District Council 21 Annuity Fund. The Trust Agreement
provides inter alia, for the receipt of contributions by the
LU-P.A.T. District Council 21 Annuity Fund for the purpose of
providing pension and other related benefits to eligible workers
and their families, in such form and amounts as the Trustees of
the L.U.P.A.T. District Council 21 Annuity Fund may determine
in conformity with the discretion vested in them under
provisions set forth in the Trust Agreement. The EMPLOYER
agrees to contribute for each EMPLOYEE covered by this
Agreement to the Annuity Fund in the manner provided herein,
in the then current amounts and for the periods as set forth in
Article 5,

Contributions shall be paid on behalf of any EMPLOYEE,

starting with the EMPLOYEE’S first day of employment in a
job classification covered by this Agreement.

22
13.3.3

13.3.4

13.3.5

13.3.6

13.3.7

13.3.8

13.4

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 23 of 103

The payments to the Annuity Funds required above shall be
made to the I.U.P.A.T. District Council 21 Annuity Fund which
was established under an Agreement and Declaration of Trust
dated June 1, 1972.

The EMPLOYER hereby irrevocably designates as its
representatives on the Board of Trustees such Trustees as are
now serving, or who will in the future serve as EMPLOYER
Trustees, together with their successors. The EMPLOYER
further agrees to be bound by all actions taken by the Trustees
pursuant to the Agreement and Declaration of Trust.

All contributions shall be made at such time and in such manner
as set forth in this Agreement. The Trustees shall have the
authority to have an independent certified public accountant
audit the payroll and wage records of the EMPLOYER for the
purpose of determining the accuracy of contributions to the
Annuity Fund.

If an EMPLOYER fails to make contributions to the Annuity
Fund within thirty (30) days after the date required by the
Trustees, the Union shall have the right to take whatever steps
are necessary to secure compliance with this Agreement, any
other provisions hereof to the contrary notwithstanding, and the
EMPLOYER shall be liable for all costs for collecting payments
due, together with attorneys’ fees and such liquidated damages
as may be assessed by the Trustees. The EMPLOYER’S liability
for payment under this Article shall not be subject to or covered
by any grievance or arbitration procedure or any “no strike”
clause which may be provided or set forth elsewhere in this
Agreement.

The Annuity Plan adopted by the Trustees of the Annuity Fund
shall at all times conform with the requirements of the Internal
Revenue Code so as to enable the EMPLOYER at all times to
treat contributions to the Annuity Fund as a deduction for
income tax purposes.

Funds are paid to the Painters District Council 21 of
Northeastern Pennsylvania Annuity Fund for the members
covered by Article 24 (L.U. 2018, L.U. 1269).

Vacation Fund: (1) The EMPLOYER agrees to be bound by all
provisions set forth in the Agreement and Declaration or Trust,
and all amendments thereto, governing establishment and

23
13.4.1

13.5

13.6

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 24 of 103

operation of the I.U.P.A.T. District Council No. 21 Vacation
Fund. The Agreement provides, inter alia, for the receipt of
contributions by the Vacation Fund for the purpose of providing
vacation benefits to eligible workers and their families, in such
form and amounts as the Trustees of the Vacation Fund may
determine in conformity with the discretion vested in them
under provisions set forth in the Trust Agreement. The
EMPLOYER agrees to contribute for each EMPLOYEE
covered by this Agreement to the Vacation Fund in the manner
provided herein, in the then current amounts and for the periods
as set forth in Article 5.

A certified check for no less than Five Hundred Dollars
($500.00) and no more than Two Thousand Five Hundred
Dollars ($2,500.00) shall be deposited with the Administrator of
the Vacation Fund by each EMPLOYER. The Board of Trustees
of the Vacation Fund shall determine the amount due from each
EMPLOYER, predicated on the basis of one-twelfth (1/12) of
the yearly amount of funds submitted by the EMPLOYER to the
Vacation Fund in the preceding year. In addition to any other
remedies available to the Vacation Fund as set forth is this
Article, an EMPLOYER who is delinquent in submitting
contributions to the Vacation Fund shall have the delinquent
monies withdrawn from its certified check and will be required
to resubmit a new check in full covering this delinquency.

Training and Education Fund:

The EMPLOYER agrees to be bound by all provisions set forth
in the Agreement and Declaration of Trust, and all amendments
thereto, governing establishment and operation of the I.U.P.A.T.
District Council 21 Fund (hereinafter referred to as The FTI
Fund). The Trust Agreement provides, inter alia, for the receipt
of contributions by the FTI Fund for the purpose of establishing
and administering a Training Program as the Trustees of the FTI
Fund may determine in conformity with the discretion vested in
them under provisions set forth in the Trust Agreement. The
EMPLOYER agrees to contribute for each EMPLOYEE
covered by this Agreement to the FTI Fund in the manner
provided herein, in the then current amounts and for the periods
as set forth in Article 5.

National Apprenticeship Fund: The EMPLOYER agrees to
contribute the sum of ten cents ($.10) per hour for each hour for
which an EMPLOYEE receives pay to the National
Apprenticeship Fund. Trustees of said Fund shall remit said sum

24
13.7

13.7.1

13.7.2

13.7.3

13.7.4

13.7.5

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 25 of 103

to the National Painting and Decorating and Drywall
Apprenticeship and Manpower Training Fund at such regular
periods of time, and in the manner and form as shall be
determined by the Trustees of the National Apprenticeship Fund
from time to time.

The District Council 21 Scholarship Fund:

The EMPLOYER agrees to be bound by all provisions set forth
in the Agreement and Declaration of Trust, and all amendments
thereto, governing establishment and operation of the District
Council 21 Scholarship Fund (“Scholarship Fund”). The Trust
Agreement provides inter alia, for the receipt of remittance by
the Scholarship Fund for the purpose of providing educational
relief to eligible workers and their families, in such form and
amounts as the Trustees of the Scholarship Fund may determine
in conformity with the discretion vested in them under
provisions set forth in the Trust Agreement. The EMPLOYER
agrees to remit for each EMPLOYEE covered by this
Agreement to the Scholarship Fund in the manner provided
herein, in the then current amounts and for the periods as set
forth in Article 5.

Remittances shall be paid on behalf of any EMPLOYEE, starting
with the EMPLOYEE’S first day of employment in a job
classification covered by this Agreement.

The EMPLOYER further agrees to be bound by actions taken by
the Scholarship Fund Trustees pursuant to the Agreement and
Declaration of Trust.

All remittances shall be made at such time and in such manner as
set forth in this Agreement. The Trustees shall have the
authority to have an independent certified public accountant
audit the payroll and wage records of the EMPLOYER for the
purpose of determining the accuracy of deductions and
remittances to the Scholarship Fund.

If an EMPLOYER fails to make remittance to the Scholarship
Fund within thirty (30) days after the date required by the
Trustees, the Union shall have the right to take whatever steps
are necessary to secure compliance with this Agreement, any
other provisions hereof to the contrary notwithstanding, and the
EMPLOYER shall be liable for all costs for collecting payments
due, together with attomeys’ fees and such liquidated damages

25
13.8

13.9

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 26 of 103

as may be assessed by the Trustees. The EMPLOYER’S
liability for payment under this Article shall not be subject to or
covered by any grievance or arbitration procedure or any “no
strike’ clause which may be provided or set forth elsewhere in
this Agreement.

Board of Trustees:

As to each Fund referenced in Sections 13.1 through 13.15 of
this Article, the EMPLOYER hereby irrevocably designates as
its representatives on the Boards of Trustees such Trustees as are
now serving, or will in the future serve, as EMPLOYER
Trustees, together with their successors appointed and/or elected
in accordance with provisions set forth in the Agreement and
Declaration of Trust for each Fund. The EMPLOYER further
agrees to be bound by all actions taken by the Trustees of each
respective Fund pursuant to each such Agreement and
Declaration of Trust, and to be further bound by any and all
rules and regulations duly adopted by each Board of Trustees.
The Welfare Fund, Vacation Fund and FTI Fund shall each be
administered, pursuant to an Agreement and Declaration of
Trust, by a Board of Trustees composed of an equal number of
representatives selected by the AMPD, IFCA, and AGMA, and
or other Associations that the Council may acknowledge, by its
Board of Directors, and by District Council No. 21 in

accordance with its Bylaws. A copy of the Trust Agreements,
together with Amendments thereto, shall be made available
upon request by the parties and shall be considered a part of this
Agreement as if set forth herein at length. The said Trust
Agreements and any Amendments thereto, shall provide for
annual audits of each respective Fund. The payments by the
EMPLOYERS of contributions to each respective Fund shall be
made monthly, on or before a date and in a manner and form
that shall be prescribed by the Trustees. Each EMPLOYER shall
be bound to provide such information to each Fund as its Board
of Trustees may require in order to verify the amount(s) of
contributions due and owing by such EMPLOYER.

Auditing of Books:

Each or any of the Funds referenced in this Article may engage a
certified public accounting firm to periodically audit the books
and records of any contributing EMPLOYER (or contractors
working in this area) for the purpose, of verifying contributions
due and owing to the respective Fund and/or liabilities for
contributions due and owing to such Fund. The EMPLOYER
shall make available to any Fund auditor all books and records

26
13.10

13.11

13.12

13.13

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 27 of 103

requested by the auditor and/or Board of Trustees, including, but
not limited to; payroll, wage, general ledger, cash disbursement
records, compensation insurance audits, and any other pertinent
records deemed necessary for the purpose, of ascertaining and/or
verifying payments and/or determining liabilities. Such records
shall be made available to Fund auditors upon reasonable notice.
In the event such audit shall disclose for any period a deficiency
in the payment reported owed and/or paid to the Fund(s) of five
percent (5%) or more of the amount that should have been paid
for such period under this Agreement, the cost of the audit shall
be borne by the EMPLOYER. A confirmation report from the
Funds will be available annually upon request by any
EMPLOYER pertaining to its payments into the Funds, Industry
Advancement Program and Check-Off Administrative Dues.

The benefit programs adopted by each respective Board of
Trustees shall be described in a Summary Plan Description (if
one is required by law) and made available to all eligible
participants of each Fund.

Each EMPLOYER agrees to furnish the Board of Trustees of
each respective Fund with information necessary and
appropriate to verify required contributions on reporting forms
to be provided by each respective Fund. Such information shall
be reported each month and shall include, but not be limited to,
the names, classifications, Social Security numbers of the
EMPLOYEES, and the number of hours worked by each
EMPLOYEE during the period or periods for which the
contributions are being made.

All EMPLOYERS from jurisdictions other than the jurisdiction
of District Council No. 21 shall be subject to the above
provisions contained in this Agreement and the gross payroll
contributions when performing work within the geographical
jurisdiction of District Council No. 21, including IAP
contributions which shall be paid to the appropriate association
representing that trade.

Delinquencies/Collection Precedures/Rights and Remedies of
the Union and Fringe Benefit Funds: In addition to any rights,
remedies or obligations set forth in this Agreement, each
EMPLOYER shall have the obligations and the Union, and each
Fringe Benefit Fund shall have the rights and remedies set forth
below:

27
13.13.1

13.13.2

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 28 of 103

All reports to the Union with respect to check-off and
administrative dues, as well as amount due and owing must be
filed with and paid to the Administrator of the Union and/or
each respective Fund by the earlier of the thirtieth (30) day or
last calendar day of each month following the month in which
the contributions and/or check-off became due and owing.

Liquidated Damages of Seven Hundred Fifty Dollars ($750.00)
for failure to file a timely remittance report and not make a
timely payment shall automatically be levied upon the
delinquent EMPLOYER; Liquidated Damages of Five Hundred
Dollar ($500.00) shall be levied on the delinquent EMPLOYER
in circumstances where a report is submitted in a timely manner,
but the EMPLOYER has failed to pay the appropriate
contribution to the Union and/or Fund and interest shall start to
accrue on the delinquent amount from the due date at the rate
then charged by the IRS for delinquent taxes under Section
662(a) of the ILR.C., plus one (1) percentage point in excess of
such rate. Upon written petition and showing of need by an
EMPLOYER who has had a collective bargaining agreement
with District Council #21 for at least two (2) years, a twenty
(20) day extension for payment will be granted by the Business
Manager / Secretary Treasurer. All liquidated damages paid
pursuant to this Section shall be distributed pro rata to the Union
(dues); the Association (IAP contributions) and the respective
Funds based upon the amount of the delinquent obligation owed
to each entity. Nothing contained herein shall be construed as a
limitation on the right of any Fringe Benefit Fund to impose
liquidated damages and/or costs of collection proceedings on a
“delinquent” EMPLOYER in accordance with provisions set
forth in ERISA or applicable law.

In the event the wage payments, Fringe Benefit (Fund)
contributions, Union Administrative Dues (Check-off) or any
other payments required by any provision in this Collective
Bargaining Agreement are not transmitted to the EMPLOYEES,
the Union or the appropriate EMPLOYEE Benefit Fund, as the
case may be, in a timely manner, in accordance with provisions
set forth herein, or in the event the reporting forms relating to
Union assessments and/or EMPLOYEE Benefit Fund
contributions are not submitted in a timely manner as provided
herein, the EMPLOYER shall be considered as “delinquent.” In
addition to the liquidated damages set forth in (13.13.1) above,
the “delinquent” EMPLOYER shall be obligated to pay any
assessments and/or interest on the debt that may be required

28
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 29 of 103

13.13.3

under rules, regulations or procedures governing delinquent
contributions established by the Trustees of the Various Fringe
Benefit Funds identified in this labor contract and not
inconsistent with this Agreement or as may otherwise be
imposed by law. Each EMPLOYER shall be bound and
governed by any rules, regulations or procedures adopted by any
of the Boards of Trustees or any of the Fringe Benefit Funds to
which contributions are due and owing under this Agreement.
The rules, regulations or procedures adopted by the Trustees of
the Various Fringe Benefit Funds may require payment by a
delinquent EMPLOYER of liquidated damages, assessments,
interest on the debt (in an amount determined by the Trustees or
by applicable law) and shall also assess against a delinquent
EMPLOYER audit fees incurred during the collection,
including, but not limited to counsel fees and costs. Such
charges and expenses shall be paid to that entity to whom such
contributions and payments are owed. The Co-Chairman of the
Joint Trade Board may require any “delinquent” EMPLOYER
or any EMPLOYER who has demonstrated a pattern of
delinquency to submit its contributions on a weekly basis,
notwithstanding any provisions set forth in this labor
Agreement. In addition, the Board of Trustees of the Various
Fringe Benefit Funds are empowered to adopt rules and
regulations requiring any “delinquent” EMPLOYER or any
EMPLOYER that has demonstrated a pattern of delinquency to
furnish to the Board of Trustees a bond or other appropriate
surety in an amount sufficient to protect the respective Fund(s)
from any financial loss that may result from future delinquencies
by any EMPLOYER that is, or has been, delinquent in its
obligations to the Fund. The amount of any such bond or other
surety shall be in the sole discretion of the Board of Trustees,
and the Board in determining the amount of any such bond, may
consider the costs related to the collection of future
delinquencies, as well as contribution amounts.

In addition to all other remedies available to the parties and/or
the various Fringe Benefit Funds with respect to “delinquent”
EMPLOYERS, the Union may treat any failure by an
EMPLOYER to satisfy a delinquency as a breach of this
Agreement. In such event, the Union may, in addition to any
other remedy that may be available to it, and without being
limited by any “no strike” obligation that may appear in this
Agreement or be implicit in its terms, remove its members from
any job(s) of such delinquent EMPLOYER. A removal of
manpower by the Union, pursuant to this provision, shall not be

29
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 30 of 103

13.14

13.14.1

13.14.2

13.14.3

13.14.4

13.14.5

13.15

13.15.1

13.15.2

13.15.3

construed as a “termination” of this Agreement with respect to
any affected EMPLOYER.

The International Union of Painters and Allied
Trades Labor-Management Cooperation Initiative

Commencing with the 1* day of May 1997, and for the duration
and any renewal of this Agreement, the EMPLOYER agrees to
make payments to The International Union of Painters and
Allied Trades Labor Management Cooperation Initiative
(“Fund”) for each EMPLOYEE covered by this Agreement, as
follows:

For each hour or portion thereof, for which an EMPLOYEE
receives pay, the EMPLOYER shall make the then current
contribution of $.05 to the Fund.

For the purpose of this Article, each hour worked for, including
hours attributable to show up time, and other hours for which
pay is received by the EMPLOYEE in accordance with the
Agreement, shall be counted as hours for which contributions
are payable.

Contributions shall be paid on behalf of any EMPLOYEE
starting with the EMPLOYEE ’S first day of employment in a
job classification covered by this Agreement.

The EMPLOYER and Union signatory to this Agreement agrees
to be bound by and to the Agreement and Declaration of Trust,
as amended from time to time, establishing the Fund.

District Council 21 Labor Management Fund

Commencing with the 1* day of May 2018, and for the duration
and any renewal of this Agreement, the EMPLOYER agrees to
make payments to District Council 21 Labor Management Fund
for each EMPLOYEE covered by this Agreement, as follows:

For each hour or portion thereof, for which an EMPLOYEE
receives pay, the EMPLOYER shall make the then current
contribution of $.07 for Painters & Drywall Finishers & $.09 for
Glaziers to the Fund.

For the purpose of this Article, each hour worked for, including
hours attributable to show up time, and other hours for which

30
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 31 of 103

13.15.4

13.15.5

13.16

13.17

13.18

pay is received by the EMPLOYEE in accordance with the
Agreement, shall be counted as hours for which contributions
are payable.

Contributions shall be paid on behalf of any EMPLOYEE
starting with the EMPLOYEE’ first day of employment in a
job classification covered by this Agreement.

The EMPLOYER and Union signatory to this Agreement agrees
to be bound by and to the Agreement and Declaration of Trust,
as amended from time to time, establishing the Fund.

The EMPLOYER hereby irrevocably designates as its
representatives on the Board of Trustees such Trustees as are
now serving, or who will in the future serve, as EMPLOYER
Trustees, together with their successors.

All contributions shall be made at such time and in such manner,
as the Trustees require, and the Trustees may at any time
conduct an audit in accordance with the Agreement and
Declaration of Trust.

If an EMPLOYER fails to make contributions to the Fund
within twenty (20) days after the date required by the Trustees,
the Union shall have the right to take whatever steps are
necessary to secure compliance with this Agreement, any other
provision hereof to the contrary notwithstanding, and the
EMPLOYER shall be liable for all costs of collection of the
payments due together with attorney fees and such liquidated
damages as may be assessed by the Trustees. The
EMPLOYER’’S liability for payment under this Article shall not
be subject to or covered by any grievance or arbitration
procedure or any “no-strike” clause which may be provided or
set forth elsewhere in this Agreement.

31
14.1

14.2

14.3

14.4

14.4.1

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 32 of 103

ARTICLE 14

Pinpointing Funds
Fund One

Job Organization Program: Eligibility and Rules
Painters, Wallcoverers

Purpose:

The EMPLOYER and District Council No. 21 agree to establish
the District Council No. 21 “JOB ORGANIZATION
PROGRAM” for the purpose of providing subsidies on specific
jobs in order to enable contractors who are signatory to this
Agreement to bid more competitively on certain projects in the
marketplace. To implement the Jobs Organization Program
(“JOP”), the EMLOYER and District Council No. 21 further
agree as follows:

Trust Fund:

The EMPLOYER and District Council No. 21 shall establish a
Trust Fund to be known as the “International Union of Painters
and Allied Trades, District Council No. 21 Jobs Organization
Program Trust Fund.”

Purpose of Trust Fund:

The purpose of the Jobs Organization Program Trust Fund shall
be to provide, in accordance with the Jobs Organization Program
Trust Agreement, financial subsidies for eligible contractors.
The Jobs Organization Program Trust Fund shall be the sole and
exclusive source of funding for all subsidies, expenses and other
charges and liabilities incurred by operation of the Jobs
Organization Program and shall not be liable for such charges in
excess of the assets in the Fund.

Guidelines:
The Jobs Organization Program Trust Agreement shall provide

that the following guidelines and rules must be satisfied:

There must be Non-Union competition bidding on the project.

32
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 33 of 103

14.4.2 The project is within District Council 21’s territorial jurisdiction
and scope of work covered in this Collective Bargaining
Agreement.

14.4.3. The EMPLOYER making application must be signatory to
District Council 21’s Collective Bargaining Agreement and
utilize members of said bargaining unit. EMPLOYERS signed
to project Agreements are not eligible to apply for JOP
subsidies.

14.4.4 The EMPLOYER making application must not be delinquent in
any fringe benefit reporting and contribution obligations at the
time of application and at the start of the approved project or
shall have reached an appropriate Agreement, satisfactory to the
Trustees, in resolution of any outstanding delinquencies.

14.4.5 Only the District Council shall have the authority to approve a
subsidy with respect to a project.

14.4.6 Subsidized hours granted under the Jobs Organization Program
will only apply to members of District Council No. 21 and then
only to the EMPLOYEES that are based in that zone. These
subsidies will not apply and/or be used for change order work
but only to the original contract.

14.4.7 Only the hours worked on an approved JOP project will be
subsidized and then only up to the amount approved by the
District Council.

14.4.8 The EMPLOYER will report the start of a JOP project. There
will be a job steward placed and appointed by the District
Council at the start of any JOP project. When the project
requires more than five (5) workers, 50% of the additional
workers starting with the sixth, will be assigned by the District
Council from the “out of work register”, qualifications
prevailing.

14.4.9 JOP subsidies shall not be unreasonably denied by the District
Council. The District Council shall respond to any JOP
application within five (5) working days. To obtain the
pinpointing subsidy, the EMPLOYER must notify District
Council 21 that the EMPLOYER has been awarded the relevant
contract within thirty (30) days after the pinpointing subsidy
application is approved by District Council 21. An EMPLOYER
can request a thirty (30) day extension of time to provide notice
of the contract award and said extension will be_automatically

33
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 34 of 103

14.4.10

14.4.11

14.5

14.6

approved. For good cause shown, an EMPLOYER can request
an additional extension of time to provide notice of the contract
award. If the EMPLOYER fails to notify District Council 21

that the EMPLOYER has been awarded the relevant contract
within the prescribed time, including any approved extensions of
time, the relevant pinpointing subsidy will be automatically
terminated.

If any EMPLOYER is found to have abused the JOP subsidies
more than once in any given year, said EMPLOYER will not be
eligible for JOP subsidies for a period of up to one year. A third
finding of abuse will suspend said EMPLOYER’S use of JOP
subsidies for the remaining term of the Agreement.

Nothing contained herein shall prevent the Trustees from

adopting additional rules and regulations not inconsistent with or
in conflict with the foregoing.

Fund Two

Pinpointing Fund Glaziers

Purpose:
The COUNCIL and A.G.M.A. agree to continue and maintain a

jointly managed Pinpointing Fund. Where pinpointing has been

approved for a project, the EMPLOYER shall not be required to
make contributions for Health & Welfare, Annuity, D.C. 21]
Apprentice, National Apprentice, I.U.P.A.T. Pension and the HRA
Fund for that project. Apprentice hours shall be pinpointed for
Health & Welfare, Annuity, D.C. 21 Apprentice, National
Apprentice, and the HRA Fund. The 1.U.P.A.T. Pension shall not
be pinpointed in the case of Apprentices.

Amount:

The EMPLOYER agrees to pay into the Pinpointing Funds in the
following amount per hour paid; Effective May 1, 2018, two
dollars and sixty Cents ($2.60) per hour worked.

34
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 35 of 103

ARTICLE 15

Industry Advancement Funds

Fund One (Glazier Zones Ithru 5, Painters Zones 2.3.4,
Drywall Finisher Zones | thru 5, Wallcoverers Zones 2.3.4)

15.1

15.2

15.3

15.3.1

15.4

15.4.1

Recognition:

The Industry Advancement Funds (I.A.F.) shall be established for
the sole purpose and intent of promoting, advancing and
protecting the industry and shall be managed solely by the
individual Associations. No part of the Funds or property of the
1.A.F. may be used to undermine the COUNCIL, its Collective
Bargaining Agreements, and its right to represent EMPLOYEES,
to encourage or support litigation against the COUNCIL or to
support EMPLOYER negotiations with the COUNCIL for
successor Collective Bargaining Agreements.

Payments to LF.C.A. LA.F.

EMPLOYERS covered by the I.F.C.A. — District Council
Collective Bargaining Agreement shall make contributions
to the I.F.C.A. L.A.F. at the rate of $.20 per hours worked.

Payments to A.G.M.A. LA.F.

EMPLOYERS covered by the A.G.M.A. — District Council
Collective Bargaining Agreement shall make contributions to
the A.G.M.A. I.A.F. at the rate of $.30 per hours worked.

A.G.M.A. Representation: (For Glaziers ONLY)
EMPLOYEES covered herein shall not be permitted to work for
an EMPLOYER unless such EMPLOYER shall first agree to be
bound by the provisions of a Collective Bargaining Agreement
with District Council 21. EMPLOYERS that agree to be bound
by A.G.M.A. — District Council 21 Collective Bargaining
Agreement shall be deemed to have authorized A.G.M.A. to
represent such EMPLOYER as its collective bargaining
representative in contract negotiations and for all matters
relating to such Agreement.

Payments to P.D.C.A. - Harrisburg

Industrial Work

Each Employer shall make a contribution to the Delaware
Valley Industrial Painters Alliance, Inc. Industry
Advancement Fund (Industry Advancement Fund) at a rate

35
15.4.2

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 36 of 103

of Two Cents ($.02) for each hour worked by each employee
who is engaged in performing industrial painting or coating
work of any kind including, without limitations, bridge, tank
or structural steel painting or coating services. The
Administrator of the Funds shall collect the Industry
Advancement Fund monies and remit these contributions

to the Delaware Valley Industrial Painters Alliance, Inc.
(DVIPA) on a monthly basis together with a report

detailing the amounts collected from each Employer.

This Industry Advancement Fund shall be established and
administered by the DVIPA, which shall use monies from
this Fund to pay for programs and expenses intended to
support and advance the Industrial Painting and Coating
Industry. The Industry Advancement Fund also shall be
used to pay the operating costs of the DVIPA, including
expenses associated with the promotion of stability of
relations between labor and management, conducting of
safety campaigns, public relations campaigns, and education
programs, the DVIPA’s costs of collective bargaining, the
DVIPA’s cost of the representation it receives in the
adjustment of grievances and in arbitration, and such other
programs and expenses as will be beneficial to the Industrial
Painting and Coating industry.

Commercial Work

Each Employer shall make a contribution to the Painting

And Decorating Contractors of America, of Harrisburg, Industry
Advancement Fund (Industry

Advancement Fund) at a rate of Two Cents ($.02) for each
hour worked by each employee who is engaged in performing
commercial painting or coating work of any kind including,
without limitation, painting or coating of office buildings,
warehouses, schools, hospitals, malls, apartment buildings,
hotels, motels and restaurants. The Administrator of the Funds
shall collect the Industry Advancement Fund monies and remit
these contributions to the Painting and Decorating Contractors
of America, of Harrisburg on a monthly basis together with a
report detailing the amounts collected from each Employer.

This Industry Advancement Fund shall be established and
administered by the P.D.C.A. — Harrisburg, which shall use
monies from this Fund to pay for programs and expenses
intended to support and advance the Commercial Painting and
Coating Industry. This Industry Advancement Fund also shall

36
15.5

15.5.1

15.6

15.7

15.8

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 37 of 103

be used to pay the operating costs of the P.D.C.A. — Harrisburg,
including expenses associated with the promotion of stability of
relations between labor and management, conducting of safety
camnpaigns, public relations campaigns and education programs,
the P.D.C.A. — Harrisburg’s costs of collective bargaining, the
P.D.C.A. — Harrisburg’s cost of the representation it receives in
the adjustment of grievances and in arbitration, and such other
programs and expenses as will be beneficial to the Commercial
Painting and Coating Industry.

Payments to P.D.C.A.—N.E. PA

EMPLOYERS covered by the P.D.C.A. N.E. PA — District
Council Collective Bargaining Agreement shall make
contributions to the P.D.C.A. N.E. PA LALF. at the rate of $.25
per hours worked.

D.V.LP.A. Industrial and Bridge Painting Fund

Each Employer shall make a contribution to the Delaware
Valley Industrial Painters Alliance, Inc. (Industry Advancement
Fund) at arate of $.20 for each hour workers by each
EMPLOYEE who is engaged in performing industrial painting
or coating work of any kind including, without limitation,
bridge, tank, or structural steel painting or coating services. The
Administrator of the Funds shall collect the Industry
Advancement Fund monies and remit these contributions to the
Delaware Valley Industrial Painters Alliance, Inc. (DVIPA) ona
monthly basis together with a report detailing the amounts
collected from each Employer.

Payments to Keystone Contractors Association

EMPLOYERS covered by the Keystone Contractors Association
— District Council Collective Bargaining Agreement shall make
contributions to the Keystone Contractors Association I.A.F. at
the rate of $.09 per hours worked.

Fund Two (Painters Wallcoverers Zones 1 & 5)

The Employers shall establish and administer an Industry
Advancement Program for the A.M.P.D. and all Independent
Employers and Associations party to this Agreement.

The purpose of the Industry Advancement Program is to provide
for activities which will promote and benefit the Painting,
Decorating, Wallcovering and Drywall Finishing industries.
Such activities may include but shall not necessarily be limited

37
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 38 of 103

to: accident prevention; education; research into new methods
and materials; public relations; industry relations with third
parties including engineers, architects, government officials,
suppliers, manufacturers, and insurance and bonding
representatives; labor relations including, but not necessarily
limited to: Collective Bargaining negotiations, grievance
proceedings, and arbitration: management participation in
Pensions, Health and Welfare, and other similar Funds; market
development; standardization of contracts and specifications,

15.9 The activities of the Industry Advancement Program shall be
financed by a Fund consisting of monies contributed to the
EMPLOYERS by each and every EMPLOYER who is party to
this Agreement.

15.10 |The EMPLOYER agrees to contribute to the EMPLOYEES
fifteen cents ($0.15) for each and every hour worked by each
and every one of its EMPLOYEES covered by this Agreement.
Such contribution shall be made to the EMPLOYERS monthly
on or before the 30" day of the following calendar month and
shall be accompanied by a written report which shall be in a
form approved by the EMPLOYERS. See Article 13, Section
13.13.1, Funds Report.

15.11. If an EMPLOYER fails to make a contribution required by this
Article, the Union shall have the right aside from any other legal
remedies available to it, to direct the EMPLOYEES of such
EMPLOYER covered by this Agreement to refrain from
working for such EMPLOYER as long as such EMPLOYER is
in default under this Article.

15.12 TheI.A.P. Funds, at the regularly scheduled Joint Trade Board
meeting, will present, for discussion, joint programs for the
furthering the Trade industry(s) covered by this Agreement.

15.13 —_ All painting contractors when performing industrial or bridge
painting work, should operate under the terms of the D.V.I-P.A.
Agreement and should make their Industry Fund contributions to
the D.V.LP.A. LAF.

38
16.1

16.2

16.3

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 39 of 103

ARTICLE 16

District Council 21 Apprenticeship
And Journeyperson Training

Standards:

The Finishing Trades of the Mid-Atlantic Region (hereinafter
referred to as the FTI) is hereinafter recognized as the official
training provider for IUPAT District Council 21. All documents
regarding training issues are created and approved by the staff
and Trustees of the FTI. Nothing in these documents shall be
interpreted as being inconsistent with existing or subsequent
Collective Bargaining Agreements establishing higher standards.
In the event of a conflict, the higher standards, whether in the
Apprenticeship Documents or the Collective Bargaining
Agreement, shall prevail.

EMPLOYERS participation:

All EMPLOYERS must participate in the Apprenticeship
Program and will employ apprentices as directed by the Trustees
of the FTI. It is further agreed that all apprentices must attend
training classes as part of their Apprenticeship Training
Program. The schedule for these classes shall be determined by
the FTI.

Training Fund:

The FTI will consist of an equal number of members designated
by the Associations and by District Council 21, with the right of
each party to replace any of their designees. Refer to
“Recognition” clause — Article 1.

The FTI shall be authorized to determine expenditures necessary
for the proper functioning of the Training Program, such as a
Coordinator, instructors, materials, equipment and such other
items for personnel and training as deemed necessary.

Revenue for the Training Fund shall be provided by a
contribution of the then current amounts provided herein per
hour, per EMPLOYEE, paid by EMPLOYERS. This Payment
shall be made in accordance with Article 13, Section 13.13.1

The FTI Trustees are hereby authorized to adopt such rules and
procedures as it deems necessary and same shall bind all
signatories to this Agreement.

39
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 40 of 103

16.4 Ratio of Employment:
Consistent with proper supervision, training, safety, and
continuity of employment throughout the Apprenticeship, the
ratio of apprentices to journey workers shall be one apprentice to
three journey workers (1 to 3) of fraction thereof, or at a higher
ratio determined by District Council 21

16.4.1 *Fraction thereof is defined as:
“The EMPLOYER may place one Apprentice on the job-site for
one, two or three journey workers’; two apprentices for four,
five or six journey workers’; three apprentices for seven, eight
and nine journey workers, and follow this procedure thereafter.”

16.5 No EMPLOYER shall be permitted to employ an apprentice
unless approval is given by the Training Fund upon application.

16.6 Apprentice Wage Rates:

In subsequent years of this contract. Apprentices will be given the
appropriate percentage of the Journeypersons total increase based on the
current term of the Apprentice. Distribution of the increase is determined

by the Union.

Glaziers: *All Zones (1-5)
Term 1 = 50%

Term 2 = 60%

Term 3 = 70%

Term 4 = 85%

Glazier Apprentices shall advance to each next term on the anniversary of
their start date so long as the requirements stated in the FTI Standards
have been met.

Drywall Finishers: *All Zones (1-5)

Term 1 = 53%
Term 2 =65%
Term 3 = 80%
Term 4 = 90%
Painters, Wallcoverers: *All Zones (1-5)
Term 1 = 53%
Term 2 = 65%
Term 3 = 80%
Term 4 = 90%

40
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 41 of 103

* All zones are defined in Article 5.

16.7

District Council 21 Apprenticeship Training and Journeyperson
Education for Glazing/A.G.M.A. Contributing EMPLOYERS:

In order to accomplish the goals, objectives and expectations of
the settlors of the Training Fund [the District Council and the
various Associations], the Trustees are directed to use part of the
trust assets to promote Apprenticeship and employment within
the glazing industry. Efforts are needed to increase the number
of qualified individuals applying to be Apprentices and
Journeypersons in the glazing industry, and consequently , the
Trustees are directed to establish programs to promote and
communicate the advantages of being an Apprentice and
Journeypersons in the glazing industry, to display the skills
taught in the glazing industry, and to promote to the general
public both the training provided by the Training Fund, and the
benefits and rewards to the public of that training.

In order to effectuate this policy, the Trustees of the Training
Fund are directed to establish a suitable written expense policy
governing the expenditure of funds to promote these purposes.
The Trustees shall provide copies of such written expense
policies to the settlors, and all parties to this Collective
Bargaining Agreement.

It is also the understanding of the parties to this Agreement that
the funds contributed by signatory EMPLOYERS to the
Finishing Trades Institute and the Training Fund shall not be
used to train Apprentices or Journeypersons who will be
employed by EMPLOYERS in the Glazing Industry that are not
signatory to a Collective Bargaining Agreement providing for
contributions to the Finishing Trades Institute and/or the
Training Fund shall adopt and implement a Scholarship Loan
Agreement Program which will require Apprentices and
Journeypersons employed by signatory EMPLOYERS to repay
the cost of training, either by service following training within
the Union sector on the industry, or by actual repayment of the
cost of training if the individual goes to work for a non-
signatory EMPLOYER in the Glazing Industry. The cost of
training shall include the reasonable value of all Finishing
Trades Institute and Training Fund materials, facilities and
personnel utilized in training.

41
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 42 of 103

ARTICLE 17
State Safety Code Compliance

17.1 All tools and equipment will meet and be used in conformity
with all provisions of Federal Safety Codes.

17.2 EMPLOYEE willfully misusing said equipment, especially
personal protective equipment designed for his or her safety,
could be discharged by the EMPLOYER pending notification of
his or her Union.

17.3 (For Glaziers Only) First Aid Kits shall be provided by the
Employer in every Company vehicle, gang box and shop.

ARTICLE 18
Compensation Insurance Coverage

18.1 Compensation Insurance Coverage:
EMPLOYER shall be responsible for providing Workers’
Compensation Insurance to his EMPLOYEES pursuant to the
provisions of the Workers’ Compensation Act of Pennsylvania
and in any other state in which the EMPLOYEE may be
working.

18.2 Notification of Injury:
All EMPLOYERS must, when a worker is injured as a result of
an accident while working on a job, notify District Council No.
21 within 24 hours thereafter giving full report as to when,
where and the extent of injuries sustained insofar as the facts
will permit.

18.3 The Foreman or Steward shall notify the COUNCIL and their
EMPLOYER of any accident on the job. If for any reason there
is not a Foreman or Steward on that job the member who is
present on that job must notify the COUNCIL and their
EMPLOYER

18.4 Work Injury: (Zones 1, 5 & 6 - Glaziers Only)

Any EMPLOYEE seriously injured on the job must be
accompanied by either an EMPLOYER, designated employee or
member employee for medical treatment as expeditiously as
possible. The accompanying employee shall be paid for any
time lost up to a regular day of pay.

42
19.1

20.1

20.2

20.3

20.4

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 43 of 103

A new Alternative Dispute Resolution Workers’ Compensation
Program (ADR Program) shall be established and language
drafted that is mutually acceptable to both parties at a later date.

ARTICLE 19

Acts, Relations, Rulings, Legal Jurisdiction

Saving Clause

Any Provisions here in this Agreement contained that are
contrary to or held to be in violation of any Federal, State or
Municipal law now in force and effect, or that may be hereafter
enacted and effective, shall have no force and effect for the
duration of such violation, it being intended, however, the
remaining lawful provisions hereof shall be unaffected.

ARTICLE 20

Promotion for Better Journeypersons and Industries

It is agreed that the advancement of a better qualified
journeyperson is to be promoted at all times.

It is agreed that a standing Industry Committee made up of
Labor and Management be appointed and meet at such times
that are mutually agreed upon to discuss joint problems of the
Industries of Painting, Wallcovering, Drywall Finishing, and
Glazing and to make such recommendations to the EMPLOYER
Associations and the District Council.

An organized glazing journeyperson shall be defined as any
individual who has experience in the glazing industry, has
passed the required proficiency evaluation exam, and has been
given final approval by at least one (1) labor and one (1)
management Craft Committee member. An “organized”
individual shall be required to complete an OSHA 30 course
within ninety (90) days of his/her acceptance. The Craft
Committee may require additional training for any or all
organized journeypersons that it deems necessary.

Drywall Finishers ONLY: A program shall be offered by the
District Council (or Local Union) Apprenticeship Program for
advanced or upgraded journeyperson training for all
journeypersons working under this Agreement. Journeypersons

43
20.5

21.1

22.1

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 44 of 103

shall be required to take such courses in accordance with the
following rules:

Drywall Finishers ONLY: An organized drywall finisher
joumeyperson shall be defined as any individual who has
experience in the drywall finishing industry, has passed the
required proficiency evaluation exam, and has been given final
approval by at least one (1) labor and one (1) management Craft
Committee member. An “organized” individual shall be
required to complete an OSHA 30 course within one hundred
and eighty (180) days of his/her acceptance. The Craft
Committee may require additional training for any or all
organized journeypersons that it deems necessary.

ARTICLE 21

More Favorable Terms

More Favorable Terms:

The COUNCIL agrees that should it enter into any Agreement
with an individual EMPLOYER or group of EMPLOYERS to
provide wages or working conditions more favorable to the
EMPLOYER than are included in this Agreement, such more
favorable wages and working conditions shall automatically be
included in this Agreement.

ARTICLE 22

Drug & Alcohol Policy

The Union and the Employer agrees that a committee made up
of both Union and EMPLOYERS, will meet for the purpose of
establishing an industry wide Drug & Alcohol Policy with
mandatory testing. If such a policy is established, the Union
will take all necessary steps to make its membership aware of
this policy in advance of its implementation. There is no set
time limit for establishing this Policy.

Painters & Wallcoverers ONLY: See Article 23.23.2.

Drywall Finishers ONLY: See Article 25.18.

44
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 45 of 103

SPECIFIC PROVISIONS & CONDITIONS FOR ALL
CRAFTS BY ZONES

Article 23 through 26 take precedence over and supersede any
conflicting provisions in Articles 1 through 22 when
EMPLOYERS are employing members of the foregoing trades
in the foregoing zones

Article 23- PAINTER, WALLCOVERERS, ZONES 1 & 5

23: SPECIFIC PROVISIONS & CONDITIONS FOR
EMPLOYING PAINTERS & WALLCOVERERS IN ZONES
1&5 ONLY. Paragraphs 23.1.11, 23.1.13.1 & 23.1.16.8 only
apply to those EMPLOYERS who regularly employ the
foregoing trades in the foregoing zones and belong to the
Association which negotiated with the Union over the
provisions in Article 23.

23.1 Scope of Work:
Painters:
The work jurisdiction of the Painters and Decorators shall
include but not necessarily be limited to the description provided
in the I.U.P.A.T. General Constitution, but will also include all
types of coatings in conjunction with painting, waterproofing,
masonry restoration, metal polishing/refinishing, decorating,
sealing, caulking, lead removal and/or abatement, encapsulating,
lining, fire-proof, etc.; including any and all preparations, such
as cleaning, patching, caulking, blasting, stripping, and/or all
removal necessary to apply any and all coatings interior and/or
exterior.

23.2 Tools and Equipment:
All tools, material and equipment including the debris caused
thereby, pertaining to the work and the preparation thereof
which is covered under this Agreement, including but not
limited to compressors, hoppers, power tools, and all mechanical
and hand tools used for surface preparation and surface
finishing, the loading and unloading thereof, shall be handled
and/or performed by EMPLOYEES covered by this Agreement.

45
23.3

23.4

23.4.1

23.4.2

23.4.3

23.4.4

Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 46 of 103

Wallcoverer:

The work jurisdiction of the Wallcoverer shall include but not
necessarily be limited to the description provided in the
I.U.P.A.T. General Constitution but will also include all papers,
vinyl’s, flexible woods, fabrics. Borders, metals, installed on
walls, ceilings and columns installed, stretched and stapled on
adhesives of any kind. Installation of fabric covered panels
made of plastic and wood pre-finished products of micore,
fiberglass, etc. acrovyn and various plastic wallcoverings
including wainscot caps, corner moldings and accessories. Wall
carpets installed with adhesives, stretched, stapled or adhered by
any method.

Work schedule

Hiring of EMPLOYEES

Referrals and Registration of EMPLOYEE:

The Council shall register and refer all qualified applicants for
employment for the painting, decorating, and wallcovering
industries and all work covered under this Agreement. The
District Council will be the first source of referrals for qualified
applicants for employment and will furnish the EMPLOYER
with the required number of qualified EMPLOYEES needed that
are registered on the out-of-work list posted at the District
Council.

Non-Discrimination:

The selection of qualified applicants for referral to jobs shall be
on a non-discriminatory basis and shall not be based on, or in
any way affected by, Union membership, by laws, regulations,
constitutional provisions or any other aspect or requirements,
except as outlined in this Agreement.

The EMPLOYER and the Union agree that there shall be no
discrimination against EMPLOYEES or applicants in violation
of federal, state or municipal statutes.

Special skills:

When the EMPLOYER requests a qualified applicant with
special skills and abilities, the Union shall refer, to the best of
their ability, such EMPLOYEE who is qualified to perform the
work.

46
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 47 of 103

23.4.5

23.4.6

23.4.7

23.4.7.1

23.4.7.2

23.4.7.3

23.4.8

23.4.9

Rehire of steady EMPLOYEE:

The EMPLOYER shall have the right to hire back at any time,
steady EMPLOYEE. These designated EMPLOYEES will be
registered with the Union once a year at the beginning of the
year. Recall to work of these EMPLOYEES will not count as a
turn in the 50/50 hiring system now in place, but all steady
EMPLOYEES must register with the Union when they are laid
off and rehired.

Members Refusal to work:
The Union will not be held responsible for any member’s refusal
to retum to work for any previous EMPLOYER.

Priorities in employment:
The EMPLOYER agrees that priority in employment shall be
given in the following manner.

EMPLOYEES previously employed by that EMPLOYER.

EMPLOYEES who have been employed within the industries by
any EMPLOYERS having a collective Bargaining Agreement
with the District Council 21 A.M.P.D, A.G.M.A, LF.C.A,

PDCA and any other/ EMPLOYER Association recognized by
this Union.

EMPLOYEES otherwise employed in the industries and lastly to
persons competent and qualified for employment.

50/50

It is understood and agreed that the hiring system will be a
“shared hiring system” of 50/50 or 1 to 1. The first qualified
member selected by the EMPLOYER will be referred by the
District Council from the “out of work register.” The next
qualified member to be employed by said EMPLOYER will be
selected by the District Council from the “out of work register”
and will continue so on in an alternating manner for all hired
EMPLOYEES, qualifications prevailing.

Reject EMPLOYEE:

The EMPLOYER shall have the right to reject an applicant for
employment as long as it does not interfere with the member’s
rights and responsibility as a member of the ].U.P.A.T.

47
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19

23.4.10 Exhaustion of out of work list:

23.5

23.6

23.6.1

23.6.2

23.6.3

23.7

If the registration list is exhausted and the District Council is
unable to refer qualified applicants for employment to the
EMPLOYER within 24 hours after receiving such request,
(weekends and holidays exempt) the EMPLOYER shall be free
to secure applicants from any sources available, without the
referral procedure. The EMPLOYER must notify the District
Council promptly of the names, addresses and Social Security
numbers of any such hired EMPLOYEES.

Reporting of jobs:

The EMPLOYER must report to the District Council the start
and/or re-start of any job before EMPLOYEES are sent to said
job. The EMPLOYER must submit to the Council, a monthly
report listing all new jobs, new EMPLOYEES and termination
of EMPLOYEES.

Work Day:

The regular workday is to be any 8 hours between 6 A.M. to 6
P.M. However, when a make-up day is desired, a 10-hour day
may be worked when mutually agreed. Present EMPLOYEES
on the job will have first option to work.

Make-Up Day Exterior:

Due to inclement weather during the normal work week and
through no fault of the Contractor, a makeup day (Saturday)
may be used. The make-up day will be paid at straight time rate.

Make-Up Day Interior:

A make-up day may be used when due to no fault of the
Contractor and mutually agreed upon between the EMPLOYER
and District Council 21. Wages will be paid at straight time rate.
Prior notice must be given to District Council 21.

Work Week:
The work week is forty (40) hours. The flexible work week will
be Monday through Saturday.

Overtime:

Time worked in excess of eight hours per day (except when the
ten-hour work day option is utilized) or more than 40 hours per
week shall be paid at the overtime rate. This applies to Saturday
and Sunday work, which shall be paid at the overtime rate
except, when Saturday is being utilized as a make-up day.

48

Page 48 of 103
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 49 of 103

23.7.1 Overtime Rate:
All overtime will be paid at time and a half.

23.7.2 Holiday Rate:
Any hours worked on holidays will be paid at double time.

23.8 Four Tens:
When the ten-hour day option is used, then all hours over ten
hours in one day shall be paid at time and a half. Friday may be
utilized as a make-up day; however, the employee may tum
down working the make-up day.

23.9 Saturday-Sunday Work:
When Saturday and/or Sunday is required, the EMPLOYER
shall notify the COUNCIL before 4:00 P.M. on the Friday
preceding, with the understanding that the EMPLOYER be
permitted to notify after that hour if an emergency came up after
4:00 p.m. If the EMPLOYER’S client fails to notify him to
proceed with work on Saturday and/or Sunday in time for the
EMPLOYER to so notify the COUNCIL, then the EMPLOYER
shall fax the notice to the office of the COUNCIL, or work will
not proceed.

23.10 Payment of Fringes and Wages
Wages shall be paid weekly. No more than five (5) days shall
be retained by the EMPLOYER at any time. EMPLOYEES
shall be paid on the job site. Check to be mailed if EMPLOYEE
is absent. A new EMPLOYEE has the option to request and
obtain an advance against retained earnings during the first week
of employment. Whether wages are paid cash or check,
EMPLOYEES shall be furnished with forms, e.g., check stubs,
on which shall be noted worked and deductions made for the
period.

23.11. ~+Bad Checks:
When an EMPLOYEE is paid with a bad check, the
EMPLOYER shall be made to pay cash thereafter for the
duration of this Agreement. The EMPLOYEE will be paid the
hourly rates until the EMPLOYER rectifies this offense.

23.12 =‘ Fringe Calculations:
The EMPLOYER agrees to pay fringes for each hour paid up to
eight (8) hours and after eight (8) hours, fringes on each hour
worked.

49
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 50 of 103

23.13

23.13.1

23.14

23.15

23.15.1

23.15.2

Notice of Layoff:

Notice of layoff shall be given one (1) hour before quitting time.
When EMPLOYEE is laid off or quits, his check may be mailed
at the next regular pay period.

Layoff for Alleged Cause:

When an EMPLOYEE is laid off by the EMPLOYER for
alleged cause and is replaced by another EMPLOYEE on the
same job, EMPLOYEE shall immediately report the matter to
the Council for investigation. The matter will be handled under
Article 11.

Holidays:

The holidays to be observed are: New Year’s Day, Memorial
Day, Independence Day, Thanksgiving Day, and Christmas Day.
No work may be performed on Labor Day. Time worked on
these days will be worked at the overtime rate.

Wage provision
Foreman:
When three (3) to eight (8) EMPLOYEES (Effective January 1,
2018) are employed on a job one EMPLOYEE will be
designated foreman and shall receive $1.00 above the then
current base rate. When nine (9) to nineteen (19) EMPLOYEES
are employed on a job the foreman shall receive $2.00 above the
then current base rate. When there is more than twenty (20)
EMPLOYEES on a job a foreman shall then receive $3.00
above the then current base rate.

EMPLOYEE Deductions:

The EMPLOYER shall deduct the sum covering the Vacation
Fund, $1.00 per hour, and $.20 per hour P.A.C. Fund and $.03
per hour for the DC # 21 Scholarship Fund (which are included
in the Schedule A rates) from the net weekly pay (i.e. after
taxes) and make a notation of such deduction on the
EMPLOYEE ’S pay envelope or check stubs. These deductions
and payments are not applicable to overtime work. These
monies deducted shall be paid in accordance with Article 13 of
this Agreement.

Automatic Reduction:

The rate of wages will be automatically reduced if it is mutually
agreed that a portion of these increases be allocated to payments
into the Various Funds. Payments for fringe benefits are
provided under Article 13.

50
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19

23.15.3

23.15.4

23.15.5

23.15.6

23.15.7

23.15.8

23.15.9

23.15.10

23.16

Night work:
Time worked on night work shall be paid at One Dollar ($1.00)
per hour in addition to the basic rates.

Show Up Time / Minimum Hours:

When an EMPLOYEE reports to either the shop or a job site and
is unable to work due to circumstances beyond the control of the
EMPLOYER, then the EMPLOYEE shall be paid two (2) hours
“show up time”. Should that EMPLOYEE begin working, then
EMPLOYEE shall be paid for the actual time worked.

Pyramiding:
There shall be no pyramiding of Premium Rates.

Higher rates:

It is agreed that when EMPLOYEES are working in a Zone
where higher rates are paid; COUNCIL members are to be paid
the higher rate.

Room & Board:

EMPLOYERS are to pay full board and fare to and from work
out of town where such men do not return home daily. Men shall
furnish itemized list of expenses to EMPLOYER. Pay for travel
time not to exceed eight (8) hours of twenty-four (24) hour day.

Defined Rates:
Industrial Rate
Bridge Rate

Commercial Premium Rate:

Steel, Spray, Epoxy, HiPAC-
Coatings, Catalyzed Epoxy,
Urethanes, Removers. Swing, Basket
Sandblasting,

Zone 1 $ 1.25 per hour above base rate
(Commercial Work only)

Parking for Wallcoverers Only: (Zone 1)
The EMPLOYER will pay for parking the first day on the job
and the last day on the job with parking receipts to be submitted.

51

Page 51 of 103
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 52 of 103

Exhibit

B
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 53 of 103

IUPAT DISTRICT COUNCIL No. 21
HEALTH AND WELFARE FUND

DELINQUENCY POLICY

Pursuant to Articles IV and VII of the Agreement and Declaration of Trust establishing
the IUPAT District Council No. 21 Welfare Fund (“Fund”), the Trustees do hereby amend the
Procedure for the Collection of Contributions Owed to the I.U.P.A.T. District Council No. 21
Welfare Fund by deleting that policy in its entirety and establishing the following policy, rules
and regulations with respect to the collection of contributions from contributing employers to the
Fund:

l, It is the policy of the Trustees of the Fund to collect delinquent contributions in a
reasonable, diligent and systematic manner. For the purposes of this agreement, a “delinquency”
shall mean any unpaid fringe benefit obligation due by an employer to the Fund.

2. (a) All contributions and reports, except where a collective bargaining
agreement requires otherwise or as provided in paragraph 2(c) of this policy, are due no later
than the thirtieth (30") day of each month (except February, in which case they are due on the
last day of the month) following the month in which the contributing employer’s relevant
employees performed any work.

(b) If the due date is a Saturday, Sunday or a legal holiday, the contributions
must be received by the next business day.

(c) Where, pursuant to the collective bargaining agreement, an employer is
required to remit on a weekly basis, then reports and contributions are due no later than the

Friday following the week in which work was performed.

Page 1 of 8
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 54 of 103

(d) As set forth in paragraph 1, a contribution, required by a collective
bargaining agreement, to the Fund will be considered delinquent if it is not received by the due
date unless the Business Manager/Secretary Treasurer of the IUPAT District Council No. 21
(“hereinafter “Business Manager”) grants a (20) twenty day extension of the due date pursuant to
the terms, if any, provided in said collective bargaining agreement.

3, Liquidated damages shall be assessed as follows:

(a) Employers required to remit on a monthly basis: If a contribution report is
submitted by the applicable due date (in accordance with paragraph 2 of this policy), but the
contribution owed is not received by the due date, liquidated damages of $500.00 shal! be
automatically added to the amount owed by the employer for that month’s contribution. If
neither a contribution report nor the contributions owed are received by the due date, liquidated
damages of $750.00 shall be automatically added to the amount owed by the employer for that
month’s contribution.

(b) Employers required to remit on a weekly basis: If a contribution report is
submitted by the applicable due date (in accordance with paragraph 2 of this policy}, but the
contribution owed is not received by the due date, liquidated damages of $115.38 shall be
automatically added to the amount owed by the employer for that week’s contribution. [f neither
a contribution report nor the contributions owed are received by the applicable dué date,
liquidated damages of $173.08 shall be automatically added to the amount owed by the employer
for that week’s contribution.

4, In addition to the foregoing liquidated damages, if a contribution is not received

by the due date, interest shall start to accrue on the delinquent amounts from the due date at the

Page 2 of 8
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 55 of 103

rate then charged by the Internal Revenue Service for delinquent taxes under section 6621(a) of
the Internal Revenue Code plus one (1) percentage point in excess of such rate.

5, If the contribution is delinquent, the Trustees, through the Administrative Office
of the Fund, will send a notice, as soon as is administratively feasible, to the fast known address
of said delinquent employer advising said employer that its contributions to the Fund are
delinquent, that it owes liquidated damages, as set forth in Paragraph 3 above, on the principal
balance outstanding at the time of the notice together with any interest that has accrued on the
delinquent payment to date. The notice also shall advise said employer that the Fund will notify
the bonding company and make a claim on any bond that has been posted in accordance with the
employer's collective bargaining agreement. A copy of this notice shall be forwarded to the
union and Fund counsel. Any defect, delay or failure in said notice will not relieve or mitigate
the delinquent employer’s obligations to the Fund,

6. The Trustees hereby delegate the initial efforts to collect delinquent contributions
to the Union Trustee co-Chair and the Employer Trustee co-Chair (the “co-Chairs”) jointly. The
co-Chairs are delegated the authority to waive liquidated damages and to enter into a payment
plan for delinquent contributions. Any payment plan requiring more than three (3) months to
pay the amount owed to the Fund will require, in addition to the bond required by the applicable
collective bargaining agreement, that the delinquent employer provide a guarantee of the
payment of monies owed to the Fund plus the payment of three (3) months contributions
averaged oyer the past twelve (12) months. This guarantee will be accomplished through a
combination of bonding, personal guarantees of the principals of the employer, and/or other

security acceptable to the Fund. If the delinquent employer does not have a bond, in the amount

Page 3 of 8
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 56 of 103

required by the relevant collective bargaining agreement, posted with the Fund, regardless of the
length of time in the payment plan, said guarantee will cover the amount owed to the Fund plus
six (6) months of contributions averaged over the past twelve (12) months,

7. Should the delinquent contributions, interest, and liquidated damages not be
received within 15 (fifteen) days after the sending of notice referenced in Paragraph 5 above, the
delinquency shal) be referred to Fund counsel to initiate litigation at any time. Unless such is
waived by the Co-Chairs, the first step in such action will be for counsel to make a written
demand to the fast known address of said employer for payment and to provide notice of
impending legal action. Any defect, delay or failure in said demand will not relieve or mitigate
the delinquent employer’s obligations to the Fund. In the event a complaint is filed, the
delinquent employer shall pay, in addition to the delinquent amount due and interest thereon,
liquidated damages, any audit fees and expenses, reasonable attorney fees, court costs and other
expenses incurred. Ifa bond has been posted, the fund will notify the bonding company and
make a claim on the bond. In the event that the delinquency is referred to counsel for litigation,
liquidated damages in the amount of twenty percent (20%) of the principal amount due shall be
added in addition to the liquidated damages set forth in paragraph 3 above.

8. In the case of a delinquency arising as a result of an audit, the delinquent amount
will accrue interest from the due date of the contribution. The interest rate shall be the rate
charged at the time of the audit by the Internal Revenue Service for delinquent taxes in
accordance with Sec 6621(a) of the Internal Revenue Code applicable to the period of

delinquency plus one percentage point in excess of such rate.

Page 4 of 8
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 57 of 103

9. Upon completion of an audit, the Trustees through the Administrative Office of
the Fund will notify the delinquent employer in writing of the delinquent amount and the interest
charges. If such delinquent contributions and interest are not paid within fifteen (15) days after
the date of the written notice, the matter shall be referred to counsel for collections. If a lawsuit
is initiated to collect the delinquent contributions, in addition to any amount owed the Furid, the
Fund may impose liquidated damages of twenty percent (20%) of the delinquent amount owed as
well as court costs and attorneys’ fees. In addition, where an audit discloses a delinquency of
five percent (5%) or more of the amount otherwise due for the audited period, the employer will
be responsible for the costs of the audit which amount shall be in addition to any other sums due
under this policy.

10, The Board of Trustees shall have the exclusive authority (with exceptions set
forth in paragraph 6 and listed below) to compromise, settle or abandon a claim or delinquency if
the cost and expenses which would be involved in the filing of a complaint and in proceeding
with litigation would exceed the amount for the delinquency due, or if there are other good and
sufficient reasons, such as the remote likelihood of collection established on a case by case basis,
for compromising a claim. Between regularly scheduled meetings of the Trustees, the co-Chairs
of the Board of Trustees shall have, in consultation with the Administrative Office of the Fund
and delinquency counsel for the Fund, the authority to approve and implement the
recommendation of delinquency counsel to compromise settle or abandon a claim.

11. The Trustees will request that each of the other Trust Funds which require
employer contributions pursuant to a collective bargaining agreement with District Council 21

(hereinafter, “Other Trust Fund(s)”) delegate delinquency collections to the Trustees of this

Page 5 of 8
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 58 of 103

Health & Welfare Fund and, if such is delegated to said Trustees, said Trustees will act as
fiduciaries to such Other Trust Fund(s) in delinquency matters. If such is delegated, this policy
will apply to said Other Trust Fund(s) and the Trustees of the Health & Welfare Fund will meet
to handle delinquericy matters at the end of the Health and Welfare Fund Meeting, will prepare
separate Minutes covering delinquency matters, and will provide a copy of said Minutes to the
Other Trust Fund(s) which have delegated delinquency collections to the Trustees of this Health
& Welfare Fund. The Trustees of the Health & Welfare Fund will have the right to decline
and/or to terminate said delegation of authority. The Trustees of the Other Trust Funds will have
the right, at any time, to withdraw and/or revoke, in whole or in part, said delegation of authority,

12, (a) A “Shortfall” exists when an employer is delinquent in the making of its
payments, when an employer remits less than the full amount due as required under its collective
bargaining agreement with the Union, or when litigation or other collection procedures result in
the receipt of less than all monies due.

(b) — Shortfalls shali first be first allocated to any fund or Union which receives
post-tax contributions (including, but not limited to, Vacation Fund contributions, union dues,
political action contributions) on a pro rata basis. Thereafter, all remaining monies shall be
allocated pro-rata to each of the employee benefit plans for which contributions are required
under the terms of an employer’s collective bargaining agreement based on the contribution
amounts set forth in the labor agreement and shall be applied each month to the contributions
designated by the employer for that month. Subsequent receipts for said month will be credited

in the same manner.

Page 6 of 8
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 59 of 103

 

MANAGEMENT TRUSTEES UNION TRUSTEES
aged MELB ane LEH
co

WUE

 
  
 

    
 

 

  

 

Dated: Lhd td

 
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 60 of 103

Exhibit

C
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19

iD] 1@".

21 BENEFITS OFFICE

2980 SOUTHAMPTON-BYBERRY

PHILADELPHIA PA
934-5130

JOHN GEHARD, CEO
GERHARD CONTRACTING
565 W WASHINGTON ST

WERNERSVILLE,

PA 19565

19154

Page 61 of 103

October 26, 2017

Employer #

As per Article 13.13.1 of the Collective Bargaining

Agreement, your company is delinquent to the District

Council 21 Funds and has been assessed liquidated

damages (LD)

and/or interest (IC)

charges.

A statement is listed below showing interest charged,
liquidated damages assessed and month(s)

in question.

No waivers will be granted for these charges.

PERIOD
ENDING

DUE
DATE

RECEIPT

NUMBER

CONTRIB.

AMOUNT

22031

LD & INT
DUE

10/31/2014
10/31/2014
11/30/2014
11/30/2014
12/31/2014
12/31/2014
1/31/2015
1/31/2015
2/28/2015
2/28/2015
3/31/2015
3/31/2015
4/30/2015
4/30/2015
5/31/2015

11/30/2014
11/30/2014
12/31/2014
12/31/2014
1/31/2015
1/31/2015
2/28/2015
2/28/2015
3/31/2015
3/31/2015
4/30/2015
4/30/2015
5/31/2015
5/31/2015
6/30/2015

307613
307613
307614
307614
307615
307615
311975
311975
316215
316215
316218
316218
321740
321740
330062

SUB TOTAL:
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19

D.C.

21 BENEFITS OFFICE

2980 SOUTHAMPTON -BYBERRY

PHILADELPHIA PA
934-5130

JOHN GEHARD, CEO
GERHARD CONTRACTING
565 W WASHINGTON ST

WERNERSVILLE, PA 19565

RECEIPT
NUMBER

19154

Page 62 of 103

(Continued)
PERIOD DUE
ENDING DATE
5/31/2015 6/30/2015
6/30/2015 7/31/2015
6/30/2015 7/31/2015
7/31/2015 8/31/2015
7/31/2015 8/31/2015
8/31/2015 9/30/2015
8/31/2015 9/30/2015
8/31/2015 9/30/2015
9/30/2015 10/31/2015
9/30/2015 10/31/2015
10/31/2015 11/30/2015
12/31/2015 1/31/2016
12/31/2015 1/31/2016
1/31/2016 2/29/2016
3/01/2016 4/30/2016
3/31/2016 4/30/2016
4/30/2016 5/31/2016
4/30/2016 5/31/2016
5/31/2016 6/30/2016
5/31/2016 6/30/2016
5/31/2016 6/30/2016
6/01/2016 7/31/2016
6/30/2016 7/31/2016
6/30/2016 7/31/2016

330062
330064
330064
330065
330065
330066

0
349337
330067
330067
336596
344547
344547
344548

0
348759
348760
348760
355884
355884
355885

0
365536
365540

October 26, 2017

Employer # 22031
CONTRIB. LD & INT

AMOUNT DUE

$0.00 $750.00
$10,157.70 567.86
$0.00 $750.00
$16,200.84 $54.01
$0.00 $750.00
$11,776.14 $39.24
$0.00 $750.00
$5,506.27 $162.63
$10,921.09 $36.41
$0.00 $500.00
$0.00 $750.00
$4,707.22 $15.70
$4,707.22 $750.00
$2,433.64 $750.00
$0.00 $750.00
$2,507.69 $20.93
$267.27 $1.12
$267.27 $750.00
$1,279.07 $21.44
$1,279.07 $750.00
$2,684.56 $45.02
$0.00 $750.00
$2,020.96 $25.38
$2,226.40 $27.95
SUB TOTAL: $14,801.25
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19

D.C.

JOHN GEHARD, CEO
GERHARD CONTRACTING
565 W WASHINGTON ST

21 BENEFITS OFFICE
2980 SOUTHAMPTON-BYBERRY
PHILADELPHIA PA

Page 63 of 103

WERNERSVILLE, PA 19565
(Continued)
PERIOD DUE
ENDING DATE
7/31/2016 8/31/2016
7/31/2016 8/31/2016
8/31/2016 9/30/2016
8/31/2016 9/30/2016
8/31/2016 9/30/2016
10/01/2016 11/30/2016
10/31/2016 11/30/2016
11/01/2016 12/31/2016
11/30/2016 12/31/2016
12/31/2016 1/31/2017
12/31/2016 1/31/2017
12/31/2016 1/31/2017
1/31/2017 2/28/2017
1/31/2017 2/28/2017
1/31/2017 2/28/2017
2/01/2017 3/31/2017
3/01/2017 4/30/2017
4/01/2017 5/31/2017

19154
934-5130
October 26, 2017
Employer # 22031

RECEIPT CONTRIB. LD & INT

NUMBER AMOUNT DUE
365546 IC $511.62 $4.27
365546 LD $511.62 $750.00
365548 IC $1,417.68 $5.90
365548 LD $1,417.68 $750.00
365549 IC $6,312.19 $26.30
0 LD $0.00 $750.00
377147 IC $1,065.79 $26.92
0 LD $0.00 $750.00
377148 IC $1,528.30 $32.11
377150 IC $4,604.65 $38.45
377150 LD $4,604.65 $750.00
377149 IC $3,448.72 §81.09
377152 IC §2,302.33 $9.58
377152 LD $2,302.33 $750.00
377151 Ic $2,393.00 $70.67
0 LD $0.00 $750.00
0 LD $0.00 $750.00
Oo LD $0.00 $750.00
TOTAL DUE: $21,846.54
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 64 of 103

Exhibit

D
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 65 of 103

LAW OFFICES

SPEAR WILDERMAN

A Professional Corporation
SUITE 1400, 230 SOUTH BROAD STREET, PHILADELPHIA, PA 19102
TEL: (215) 732-0101 FAX: (215) 732-7790

WARREN J, BORISH™ NIJ OFFICE:

MARTIN W. MIL2*

SAMUEL L, SPEAR 1040 N. KINGS HIGHWAY
JAMES F RUNCKEL SUITE 202

CHARLES T. JOYCE* CHERRY HILL, NJ 08034
BENIAMIN EISNERO (856) 482-8799 FAX: (856) 482-0343
WENDY CHIERICI* 5

Wiaaee ease March 6, 2018

LOIS GARBER SCHWARTZ* BRUCE E, ENDY

WILLIAM B. SANDERSON, JR * RETIRED, 2017

NICHOLAS J, BOTTA*

SYRETTA J. MARTIN”

MELISSA A. LOVETT

F. TIGHE BURNS*

THEODORE P. DiMUZIO LEONARD SPEAR
CHRISTOPHER R, STOCKTON* 1923 - 2003
SARAH LEAH TARLOWt

LOUIS H. WILDERMAN
1909 - 1993

PA BAR EXCEPT:
*PA& NJ BAR
OPA, NJ & DC BAR
TPA, NY & IL BAR

Via Certified RRR & First Class Mail

Gerhard Contracting

Attn: John Gerhard

565 W. Washington Street
Wernersville, PA 19565

RE: JUPAT District Counsel No. 21 of Philadelphia Employee Benefit Funds
(“Funds”) - Delinquent Contributions — First Notice

Dear Sir:
Please be advised that this office is co-counsel for the above-referenced Funds.

We have been advised that Gerhard Contracting (hereinafter, the “Company”) has failed
to timely submit remittance reports and/or full contributions for work performed for the periods
oi October 2014 through April 2017. As a result, the Funds believe the delinquent amount owed
to be for the amount of $24,093.23, consisting of unpaid fringe benefit contributions in the
amount of $3,179.96, interest in the amount of $913.27 through the present, and liquidated
damages in the amount of $20,000.00. !

Additionally, on or about December 14, 2017, an independent auditor, Novak Francella
LLC (hereinafter, “Novak’’), notified you of its request to audit the Company’s contribution
records on behalf of the Funds, and the IUPAT Industry Pension Funds, for the period of January
1, 2014 to the present. Novak has since made numerous attempts to schedule an audit with the
Company, to no avail. Please be advised that compliance with the any and all audit requests is
an obligation that employers agree to upon entering into a collective bargaining agreement with
IUPAT DC21. A copy of Novak correspondence dated December 14, 2017 is provided with this
letter as a reminder of the information the Company is required to provide to the auditor. All
information should be sent to auditors, Jackie Coyle or Marta Cooper, at One Presidential
Boulevard, Suite 330, Bala Cynwyd, PA 19004.

 

' This amount may include current contributions, interest, and/or liquidated damages amounts owed by your
Company to IUPAT Industry Pension Funds for the abovementioned periods. Please contact IUPAT Industry
Pension Funds with any specific questions you may have that relate to the satisfaction of this delinquency.
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 66 of 103

Gerhard Contracting

Page 2

The Company’s failure to remit the reports and/or contributions when due, and to provide
Novak with the requested information needed to perform an audit, constitutes a violation of both
the collective bargaining agreement and federal law. The Employee Retirement Income Security
Act of 1974 (ERISA) provides for civil remedies and damages in such a situation. Furthermore,
the right of benefit funds to conduct such audits has routinely been upheld by the courts, e.g.
Central States Pension Fund v. Central Transport, 472 U.S. 559 (1985).

The Trustees of the Funds have a fiduciary obligation to pursue the recovery of all
delinquent amounts owed. Accordingly, please be advised that legal action could be taken unless
this matter is resolved within ten (10) business days from the date of this demand letter. Should
the Company fail to comply with the audit request and cure its delinquencies with the F unds, a
complaint shall be filed against the Company. The Company shall then be responsible to the
Funds for additional liquidated damages, plus attorney's fees and costs, associated with the
filing. We urge the Company to take immediate action to comply with the audit request and
rectify its delinquency arrearages by making payment to the Funds for the total amount owed of
$24,093.23.

If you have any questions, please contact me at (215) 732-0101. Thank you.

 
 
   

Sincerely,

yretta J. Martin, Esquire
Enclosure
cc: Brian Smith, Delinquency Controller (via e-mail)
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 67 of 103

Novak|Francella

LLC | CERTIFIED PUBLIC ACCOUNTANTS

December 14, 2017

Controller

Gerhard Contracting

565 W. Washington Street
Wemersville, PA 19565

RE: District Council No. 21 of Philadelphia Employee Benefit Funds and
I.U.P.A.T. Industry Pension Funds

Dear Sir/Madam:

Novak Francella LLC are the auditors for the Painters District Council No. 21 of Philadelphia
Employee Benefit Funds. As part of our normal review of contributions from participating
employers, we compare the contribution reports submitted by your company to your payroll and
other related records.

In this regard, we would appreciate an appointment to meet with you at your office to review the
following information:

Federal form 1120/ 1120S or Form 1065 and supporting schedules.

List of Owners/Officers with supporting documentation including Articles of Incorporation.
Federal 941 and State Quarterly Tax Returns,

Annual W-2s and W-3.

Annual 1099s and the 1096.

Employees’ individual earnings records detailing hours paid; if not available in that form, some
record detailing hours paid per employee should be made available including Job/project Files.
Copies of monthly contribution reports to all fringe benefit funds to which you contribute.
Financial Statement, General Ledger or excerpts as determined by the Auditor.

Cash disbursement journals and/or Check Register/Check Book including supporting documents.
0. Bank statements with check images.

2 Se

a2 =

Our review will be for the period January 1, 2014 through present date. We will, therefore,
require the above information for that time period. We will contact you shortly to arrange an
appointment.

Should you have any questions concerning the above request, please feel free to contact me at the
Philadelphia office.

Sincerely,

Marta Cooper
NEW YORK | 450 Scventh Avenue, 28th Floor | New York, NY 10123 | 212.279.4262

PHILADELPHIA | One Presidential Blvd, Ste 330 | Bala Cynwyd, PA 19004 | 610.668.9400

WASHINGTON, DC | 7226 Lec DeForest Dr, Ste 201 | Columbia, MD 21046 | 443.832.4009

CONNECTICUT [ 255 Roure 80, RO. Box 698 | Killingworth, Connecticut 06419 | 860.663.1190
BOSTON | Independence Wharf. 470 Atlantic Avenue, 4th Floor | Boston, MA 02210 | 617.500.6578 = En
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 68 of 103

LAW OFFICES

SPEAR WILDERMAN

A Professional Corporation
SUITE 1400, 230 SOUTH BROAD STREET, PHILADELPHIA, PA 19102

TEL: (215) 732-0101 FAX: (215) 732-7790
WARREN J BORISH* NJ OFFICE:

SAMUEL L SPEAR 1040 N. KINGS HIGHWAY

JAMES F. RUNCKEL SUITE 202

CHARLES T JOYCE* CHERRY HILL, NJ 08034
BENJAMIN EISNERO (856) 482-8799 FAX: (B56) 482-0343
WENDY CHIERICI* ‘

eon April 11, 2018

MARTIN W. MILZ*

LOIS GARBER SCHWARTZ* BRUCE E ENDY

WILLIAM B, SANDERSON, JR * RETIRED, 2017

NICHOLAS J, BOTTA*
SYRETTA J. MARTIN*
MELISSA A. LOVETT
F. TIGHE BURNS*
THEODORE P, DiMUZIO LEONARD SPEAR
CHRISTOPHER R. STOCKTON* 1923 - 2003
SARAII LEAH TARLOWT
LOUIS H. WILDERMAN
1909 - 1993
PA BAR EXCEPT:
*PA& NI BAR
OPA, NJ & DC BAR
TPA, NY & IL BAR

Via Certified RRR & First Class Mail

Gerhard Contracting

Attn: John Gerhard

565 W. Washington Street
Werersville, PA 19565

RE: IUPAT District Counsel No. 21 of Philadelphia Employee Benefit Funds
(“Funds”) - Delinquent Contributions — Final Notice

Dear Sir:
Please be advised that this office is co-counsel for the above-referenced Funds.

We have been advised that Gerhard Contracting (hereinafter, the “Company”) has failed
to timely submit remittance reports and/or full contributions for work performed for the periods
of October 2014 through April 2017. Asa result, the Funds believe the delinquent amount owed
to be for the amount of $20,250.00, consisting of liquidated damages which have accrued due to
late filing of remittance reports and/or payment of contributions for work performed during the
abovementioned periods. |

The Company’s failure to remit the reports and/or contributions when due constitutes a
violation of both the collective bargaining agreement and federal law. The Employee Retirement
Income Security Act of 1974 (ERISA) provides for civil remedies and damages in such a
situation.

The Trustees of the Funds have a fiduciary obligation to pursue the recovery of all
delinquent amounts owed. Accordingly, please be advised that legal action could be taken unless
this matter is resolved within ten (10) business days from the date of this demand letter. Should
the Company fail to cure its delinquencies with the Funds, a complaint shall be filed against the
Company. The Company shall then be responsible to the Funds for attorney's fees and costs

 

' This amount may include current contributions, interest, and/or liquidated damages amounts owed by your
Company to IUPAT Industry Pension Funds for the abovementioned periods. Please contact IUPAT Industry
Pension Funds with any specific questions you may have that relate to the satisfaction of this delinquency.
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 69 of 103

Gerhard Contracting

Page 2

associated with the filing. We urge the Company to take immediate action to rectify its
delinquency arrearages by making payment to the Funds for the total amount owed of
$20,250.00.

If you have any questions, please contact me at (215) 732-0101. Tape

“ a

 

Syretta J. Martin, Esquire

ce: Brian Smith, Delinquency Controller (via e-mail)
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 70 of 103

Exhibit

E
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 71 of 103

Novak|Francella

LLC | CERTIFIED PUBLIC ACCOUNTANTS

District Council 21 Employee Benefit Funds

PAYROLL COMPLIANCE REVIEW

REPORT
EMPLOYER: Gerhard Contracting
ADDRESS: 565 W. Washington Street, Wernersville, PA 19565

DATE PAYROLL REVIEW COMPLETED: September 12, 2018
REVIEW PERIOD: January 1, 2014 through December 31, 2017

EMPLOYER REPRESENTATIVE, IF ANY, PRESENT AT THE TIME OF
THE PAYROLL REVIEW: Mr. John Gerhard

LOCATION OF EXAMINATION: Novak Francella, LLC.
DOES THE EMPLOYER PAY CONTRIBUTIONS ON:

Non Bargaining Unit Employees: No If yes, is there a Participation agreement?

Owner/Operator: No If yes, is there an Owner/Operator agreement?

RESULTS OF PAYROLL COMPLIANCE REVIEW:

A - Employer did not contribute for all hours worked by a covered employee
B - Contributions not submitted on all wages.

NEW YORK | 450 Seventh Avenuc, 28th Floor | New York, NY 10123 | 212.279.4262

PHILADELPHIA | One Presidential Blvd, Stc 330 | Bala Cynwyd, PA 19004 | 610.668.9400
WASHINGTON, DC | 7226 Lee DeForest Dr, Ste 20) | Columbia, MD 21046 | 443.832.4009
CONNECTICUT | 255 Route 80, P.O. Box 698 | Killingworth, Connecticut 06419 | 860.663.1190
BOSTON | Independence Wharf, 470 Adantic Avenue, 4ch Floor | Boston, MA 02210 | 617.500.6578
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 72 of 103

Novak|Francella

LLC } CERTIFIED PUBLIC ACCOUNTANTS

District Council 21 Employee Benefit Funds

' PAYROLL COMPLIANCE REVIEW

 

SUMMARY
EMPLOYER: Gerhard Contracting

REVIEW PERIOD: January 1, 2014 through December 31, 2017

 

2014 2015 2016 2017 TOTAL

Health & Welfare $ 1,796.34 $ - $ 6,278.05 $ 2,843.55 $ 9,121.60
Annuity Fund 904.75 . 918.03 428,52 1,346.55
Job Recovery 164.50 - 542.25 242.55 784.80
Apprentice DC21 166.15 . 614.67 279.62 894.29
Industry Advancement 32.90 - 120.50 53.90 174.40
Vacation Fund 329.00 - 1,205.00 539.00 1,744.00
Scholarship Fund 4.94 - 45.98 23.58 69.56
HRA Fund 49.35 - 180.75 80.85 261.60
Drywall Finisher Target Fund - - - - -

Organizing Fund - - 30.14 13.49 43.63
Benevolent Fund 4.94 - 18.09 8.10 26.19
PAC Fund 41.13 - 180.75 80.85 261.60
Dues / hour 148.05 - 335.92 153.96 489.88
Dues % of Wages 167.99 - 457.01 801.18 1,258.19
TOTAL CONTRIB. DUE: $ 3,810.04 $ - $ 10,927.14 $ 5,549.15 $ 20,286.33
Interest 725.81 - 1,288.21 375.96 2,389.98
Liquidated Damages* 762.01 - 2,185.43 1,109.83 4,057.27
Cost of Audit 2,020.41
TOTAL AMOUNT DUE: § 28,753.99

‘Please note Liquidated Damages may be due if, ‘payment of Principle, Interest and Cost of Audit (If applicable)
is not received within 15 days after notification from Fund Office,
NEW YORK | 450 Seventh Avenue, 28th Iloor | New York, NY 10123 | 212.279.4262
PHILADELPHIA | One Presidential Blvd, Ste 330 | Bala Cynwyd, PA 19004 | 610.668.9900
WASHINGTON, DC | 7226 Lee DeForest Dr, Ste 201 | Columbia, MD 21046 | 443.832.4009
CONNECTICUT | 255 Route 80, PO. Box 698 | Killingworth, Connecticut 06419 | 860.663.1190
BOSTON | Independence Wharf, 470 Atlantic Avenue, 4th Floor | Boston, MA 02210 | 617.500.6578

en
19-cv-01961-GJP Document1 Filed 05/06/19 Page 73 of 103

Case 5

District Council 21 Employee Benefit Funds

EMPLOYER:
ADDRESS:
CONTACT:

PH NUMBER:

Gethard Contracting

565 W Washington Streel, Wemersville, PA 19565

John Gerhard
610-772-0558

Name

SS Number RFD

REVIEW PERIOD: January 1, 2014 through December 31, 2017
AUDITOR: Jackie Coyle & Michelle Kearse

FEB

 

Contributions Due for Journeymen Tapers

MAY

rD):

A- Employer did not contribute for all hours worked by a covered employee
B - Contributions not submitted cn all wages,

 

 

  

 

 

 

 

 

  
 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JUN JUL AUG SEP OcT NOV DEC TOTAL
(Evans, Richard | XXX-XX-XXXX] a HOURS 106.50 32.00 26.00 164,50
WAGES} | $ 2,823.32 | $ 848,32 3 1,127.92 | $ 4,799.56
TOTAL HOURS - = EE = * - - 106.50 32.00 ~ * : 26.00 164.50
TOTAL WAGES ['$ - JS - {8 - |s a |-¥ - _|% «| S$ 2,82332 [S$ 848.32 [35 - |g = {$s «| 8 15127.92 [3 4,799:56
Amount Due

TnL RONDS: SAPS TSAR .
HEALTH & WELFARE $10:67]  $10:92] § «iis - [5 - |s > |$ - |5 = |S 116298) 349.44] $ cS - |§ -_|.3 283.92 | % 1,796.34
ANNUITY FUND Sper hour | $5.25] $5.50] $ + |s -_|38 - | 5. - [3s - (8 > |S  585.75|8 176.001S - [3% -~ 1s - [3  l4Eob | 5 90475
JOB RECOVERY $ per hour $0.80] $1.00} $ «_|[s - |$ = 18 «I$ - 18 - [3 10650]5 32m01$ - [8 -_ [3 = |3 _26.00|5 164.50
APPRENTICE DC2) 5 per hour $0.99] $101] $ - |$ -_|$ = | - [8 - |s - {S$ 10757]3$ 3232] 8 - [S$ * s - |S  2626/$  166,)5
INDUSTRY ADVANCE! per hour $0.20] $0,20|'5 2 _ip3 som hS - [$s - [$s - |$ = [3 2130] 6.40 | $ - [3s - [8s oats 5.20 | $ 32.90
VACATION FUND $ per hour $2,00] $2.00] $ + 3 i 3 - $ . g - $ “ $ 213.00 | $ 64.00 | $ - $ ~ $ - $ §2.00 | $ 329,00
SCHOLARSHIP FUND |S per hour $0.03]  $0,03] $ ~ [38 - |s - [$s - |5 - 1s « |[s 3.20 | 0.96 | $ - |s - [Ss - [$s 0.78 | $ 4.94
HRA FUND S per hour $0.30} $0.30} $ - [5s - |$ - |s - | - |s - [3 3195/38 9.60 | 5 - [$s = |[s - |$ 780|$ _ 49.35
DW FINISHER 'TARG [S$ per hour $0.00] $0.00] $ - {$ - [3 - [$s - |s - | = [8 -_[s - |§ -_|8 - [8 - |§ - [Ss -
ORGANIZING $ per hour $0.00] $0.00] $ - [$ - S$ - |¢ - |S - [38 ~ |$ [5 ~_|3 - |$ - |s - [3 - {$s =
BENEVOLENT FUND |S per hour $0.00] $0.03] $ - 1s -_|$ - |S =| - |s -_|$ 3.20 | $ 096 | 8 - [8s $ - [Ss 0.78.15 4.94
PAC FUND $ per hour $0.25| $0.25] $ iS - Is - |8 - |s ~ [3 - [3 2663] 8.00 | 5 - |$ - [$s - [3 650 |S 41.13
ADMIN DUES / HOUR [Sper hour $0.85] $0.90} $ - {s = 4S - [3 : [38 ~ 1$ ~ |3 9585/5 288013 « |$ ar) - {8 2340/5 148.05
DUES CHECK OFF % of wages 3,50%| 3.50%] $ « [8 - |$8 - |3 - |s = |$ =» [3 9882[$ 29.69] 8 - 48 - {ls S$ 3948 | $ 167,99
TOTALAMOUM S$ « [Ss - [8 - |s - |s - | 38 - | $ 2,456.75 |$ 738.17] 5 - [8 - [$ - [$8 615.12 | $ 3,810.04

 

 

 
19-cv-01961-GJP Document1 Filed 05/06/19 Page 74 of 103

Case 5

District Council 21 Employee Benefit Funds

EMPLOYER:
ADDRES:
CONTACT:
PH NUMBER:

 

{ 2016 j

Gerhard Contracting

565 W, Washington Street, Wemersville, PA 19565

John Gerhard
610-772-0558

REVIEW PERIOD: January 1, 2014 through December 31, 2017
AUDITOR: Jackie Coyle & Micheile Kearse

Contributions Due for Apprentice

Reason For Deficiency

 

4 - Employer did not contribute for all hours worked by a covered employce

B - Contributions not submitted on all wages,

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name SS Number RED JAN FEB MAR APR MAY JUN JUL AUG SEP OcT NOV DEC TOTAL
Matz, Amhony | 16474-3220] A [HOURS 74.00 21.50 28.50 133.50 116,00 78.00 3.00 124.00 24,00 602.50
WAGES $ 1,236,86]$ 440,12|8 56449] S$ 2975.21] $ 2:53460|$ 1,704,30 |S . $ 2,776.83 | $ 825,26 | $ 13,057.67
TOTAL HOURS - - = 74.00 21.50 28.50 133.50 116.00 78.00 3.00 124.00 24.00 602,50
TOTAL WAGES | $ : $ - s - S 1236.86 |$ 440.12 |$ 564.49 | $ 2,975.21 | $ 2,534.60 | 3 1,704.30 |S - S$ 2,776.83 | $ 825.26 | $ 13,057.67
Amount Due
SE REND: SORATES SAEG:
HEALTH & WELFARE {5 per hour $10°42| $ “ s = $ ~ $ 771.08 | $ 24,03 | $ 296.97 | $ 1391.07 | 8 1,208.72] 3 312,76 | $ 33.26 | $ 1,292.08 | 5 250,08 | $ 6,278.05
ANNUITY FUND $ per hour $1.59] $ - $ - 3 . $ 77,70] 3 34.19 | $ 45,32 | 3 212.27 | $ 184.44 | $ 12402 | $ 477] $ 197.16] 8 38,16 | 3 918.07
JOB.RECOVERY $,per hour $0.90] $ - $ = $ : $ 66,60 | § 19:35 | $ 25.65 | $ 120.15 | $ 104.40 | § 70.20: $ 2.70 | 3 111.60 ]5 21,60 | $ 542.25
APPRENTICE DC21 $ per hour $1.03| 3 - $ ~ $ + $ 70.30_|.5 22,15 | $ 29,36 | $ 1327.51} $ 119,48] S$ 80,34 | 3 3.09 | 3. 127.72 | $ 24.72 | $ 614.67
INDUSTRY ADVANCE] $ per hour $0.26] $0.20] 3 = § - $ = $ 14:80 | $ 430 | § 5.70 | § 26.70 | $ 23.20 | $ 15.60 | $ 0.60 | $ 24.80 | 3 480] $ 120.50
VACATION FUND § per hour $2.00] _ $2.00| $ * 3 ~ $ - $148.00] 5 43.00 | $ 57.00 | S$. 267.00] $ 23200]35 156.00] 5 600] $ 24800] $5 48.00 pS 1,205.00
SCHOLARSHIP FUND _|$ per hour $0.05] $0,08] $ - [$s - |S = _$ 3.70. | $ L2]s 22818 10.68] § 9.28 | $ 6.24|8 0,24 | $ 99215 1921$ 45,98
HRA FUND $ per hour $0.30] $0.30] 5 - $ - 3 - 3 22:20 | $ 645 | 3 8,55'| $ 40.05 | §& 34.80 | 3 23.40 | $ 0.99 | $ 37.20 | $ 7.20 | 5 180.75
DW FINISHER TARG __|$ per hour $0.00| $0.00; $ = |3 : § - |$ ae oo [S -_|53 : § : § = |$ - $ - |3 - |$ -
ORG, NG Sper hour $0.05| $0.05] $ - § . 3 + $ 3.70 |-S 1.08 | $ 1.43 | $ 6.68 | $ 5,80 | 3 3,90 | S$ 0.15 | $ 6.20. | $ 1.20 | S$ 30.14
BENEVOLENT FUND [5 per hour $0.03] $0.03] $ - $ + S$ - $ 2.22.|'S 0.65 | 3 0:86 | $ 4.01 |S 3.48 | $ 234 | 8 0,09 | $ 3,72 | § 0.72 | $ 18.09
PAC FUND 5 per hour $0.30] $0.301 - $ ~ 3B - $ 22,20 | 3 6.45 | = 8.55 | 5 40.05 | 5 34.80 | $ 23.40 | $ 0.50] $ 37.20 | 7.20 | 3 180.75 .
ADMIN DUES / HOUR |S-per hour $0.54] $0.56) S$ + $ - $ = $ 39,96] 5 12,04 | $ 15.96 | $ 74.76 | $ AI6 | § 43.68 | $ 1,68 | $ 69.44 | 3 13.44 | $ 335.92
DUES CHECK OFF % of wages 3.50%], 3.50%] S = $ ~ $ : $ 43.29 |.5 15.40 | $ 19.76] $ 10413] § 88.71.| 3 59.65 | '$ * 3 97.19 | $ 28.8815 457.01
TOTAL AMOUN] S$ x 3. : § - $1285.75 |S 390.81 | $ 517.39 | 3 2,435.06 | $ 2.11407 |S 1,421.53 | $ 52.38 | $ 2,262.23 | $ 447.92 | $ 10,927.14 °

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
19-cv-01961-GJP Document1 Filed 05/06/19 Page 75 of 103

Case 5

District Council 21 Employee Benefit Funds

EMPLOYER:
ADDRESS:
CONTACT:
PH NUMBER:

Gerhard Contracting

565 W. Washington Street, Wemersville, PA 19565

John Gerhard
610-772-0558

REVIEW PERIOD: January 1, 2014 through December 31, 2017

AUDITOR: Jackie Coyle & Michelle Kearse

 

A.- Employer did not contribute for all hours worked by a covered employee

B - Contributions not suomitted on all wages

Contributions Due for Journeymen Tapers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name SSNumber RFD JAN FER MAR APR. MAY JUN JUL AUG. SEP ocT NOV DEC TOTAL
Wiberley, John [ XXX-XX-XXXX] PB [HOURS :
WAGES 3,005,90 $ 3,005.90
TOTAL HOURS a - - 22h, . = = = ss - = :
TOTAL WAGES | $ - {$ - [$s - [3s 2 t's - [8 = ([$ - | $ 3,005.90 |S $ - |s - 1s ~ |$ 3,005.90
Amount Due
: Saiz
HEALTH & WELFARE |S per hour $11.57] $11.92] $ = id - |s - |$ - [3 « [3s - |8s = (5 = /ES $ - [3s a. S - [$s
ANNUITY FUND $ per hour $564) 5564/5 =. 1S - 13 + [Ss Pe - 13s = 8 ~ [8 - | $s : $ = 1S - {[s =
JOB RECOVERY $ per hour $1.00] 51.00] § = [5s - Is - |$ - |s - {8 ee - [38 - {3 $ - [$s - |S = 1S -
APPRENTICE DC21 [Sper hour $11t| $1.13] $ - |s «3 - |3s - |$ - “T'S - |s - [$s at [tS $ - |$ = 4S > 1S z
INDUSTRY ADVANCE [5 per hour $0.20] $0.20] $ - |$ - [5 - |5 = is - [5 - (8s -~ [38 = $ ~ 1S ss ~ 1s >
VACATION FUND $ per hour. $2.00] $2.00} 5 =| 5 - |$ - |S - |3$ + [Ss » | s - |s ~_|S$ $ » | 3S - |s =_|s 5
SCHOLARSHIP FUND _|$ per hour $0.08] s0.10] $ os - [38 a 1S = |8 = [8 - |s = |s ~ [Ss 3 = (3 - |$ zs 5
HRA FUND $,per hour $0.30] $0.30] $ « |$ - |$ - 13 ~ [8 = |s » |s - [3s - |s $ - [38 - |$ a :
DW.FINISHER TARG [Sper hour $0.94] SL4l| $ - |s ~ [is - |s = |is - [3 - [8 - {8s = Ss 3 ~ [$s 2] 's = |$ 7
ORGANIZING $ pér hour $0.05] $0.05] $ 8 = [S$ >» [8 = |$ ~ |S - is - |s - {$ $ - [$s = ps ~ |s r
BENEVOLENT FUND _|3 per hour $0.03} $0.03] $ « |s - -|$ - |$ - | 8 = Ts = [$s - [$s - {$ $s -_|s 2 _|'$ a [ts 2
PAC FUND § per hour $0.30] 30.30] $ - [Ss = 5 - |$ : $ 2/8 - [8 - |$ - [8% s - $ + |s - 1's .
ADMIN DUES / HOUR |[§ per hour $0.93] $0.95] '$ - |s ~_|5 - |8 =. (8 - [3 - |8s - [3 : 1s 3 ~ [s - |$ = HS :
[DUES CHECK OFF % of wages 3.50%| 3.50%] & = = 15 - [s = [is ~ 15 ~ [$s -~- [S$ 1082) [3 $ =—|s - |S - [Ss 10521
TOTAL AMOUN § ~ |S x ES - |s = 5 »~ 13 = [Ss «- [$105.21 ]5 3 » 1S =. ais - |S 105.21

 

 

 

 

 

 

 

 
19-cv-01961-GJP Document1 Filed 05/06/19 Page 76 of 103

Case 5

District Council 21 Employee Benefit Funds

EMPLOYER: Gerhard Contracting

ADDRESS: 565 W, Washington Street, Wemersville, PA 19565

CONTACT: John Gerhard
PH NUMBER: 610-772-0558

| 2017 ]

Name §S Number

RED

JAN

REVIEW PERIOD: January 1, 2014 through December 31, 2017

FEB

AUDITOR: Jackie Coyle & Michelle Kearse

MAR APR

Contributions Due for Apprentice

MLAY

Reason For Deficien: :
A- Employer did not contribute for all hours worked by a covered employee

B - Contributions not submitted on all wages,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JUN JUL AUG SEP Oct Nov DEC TOTAL
|Matz, Anthony | 164-74.3220| A [HOURS 19.00 73.50 76:00 30.00 61.50 9.50 269.50
WAGES! S 561.97] $ 1,655.02] $ 1,505.08 $ 5,035.71 $ 10,816.44] $ 310.27 $ 19,864.49
TOTAL HOURS 19.00 73.50 76.00 ZS 30.00 = | - 61.50 9.50 : : “ 269.50
TOTAL WAGES|$ 561.97 | $ 1,655.02 | $ 1,505.08.| $ - |$ 5,035.71 |$ -~ [Ss - | $10,816.44|$ 310.27] 35 = |s eS ~ | $ 19,884.49
. * Amount Due

ES RATES: G:F :SAE?:
HEALTH & WELFARE |§ per hour $10.77| $3 197.98] $  76587]$ 791.92 | $ + [3 323.10] $ - [38 - |3 66236}$ 10232]5 - |8 - [8 - | 3 2,843.55
ANNUITY FUND $ per hour $159] 30.2118 116.87] 3 120.84] $ - |S 47.70|$ - {8s - [3 9779/3 1511 | $ - [3s ~ [3 - | 8 428.52
JOB RECOVERY $ per hour $0.90] $ 17.10] § 66.15[S 68.40 | § =~ [S$ 2200/8. = |S + |$ 5535/8 8.55 | $ - |$ + [$s + |$ 242.355
APPRENTICE DC2) —_|$ per hour $1.05] $ 19.57 | $ WN 1 S$ 78.28 | 5 - | _21,50|58 - |{$ - [|S  6458]5 998 | $ - |3 = [$s - |S 279.62
INDUSTRY ADVANCES per hour $0.20] $ 3.801 1470[$  1520]S ~ [8 6.00 | § : [8 - [8 1230] 190] $ - |s > 1S - 13 53 90
VACATION FUND $ per hour $2.00] $ 38.00] 14700]S 152.00] S$ - [$  60.00]$ - |$ = |S 12300|$ 19.00] $ - [$s - |$ - [S$ 539.00
SCHOLARSHIP FUND _|S per hour $0.10| 5 1.52 | $ 5.38 |S 6.08. | $ - |8 3,00 | $ - |3 - [8 6.15] $ 095 | $ -_|$ - 1$ - |3 2358
HRA FUND $ per hour $0.30] $ 5.70 |$ 22.05|$ 22:80 [5 - |8 9.00 | $ - {8 > | 3 18,45 | 8 2.85.15 - 13 - [5 + [8 30.85
DW FINISHER TARG _|§ per hour $0.00] $ - {s = |$ - |$ - |$s - [3 - |s - AS - [$3 ail $ ~ |s - ie - Is :
ORGANIZING 3 per hour $0.05] $ 0.95 | & 3.68 | $ 3.80 | $ - |3$ 1.50 | $ - js - [Ss 3.08 [| $ 0.48 | $ = [3% - [s - (3s 13.49
BENEVOLENT FUND _|$ per hour $0.03| 3 057 [5 2.21 | 5 2:28 | $ - [38 0.90 | $ - |§ - |s 1.85 |$ 0.29 | $ - | - |s ~ 1s 3.10
IPAC FUND 8 per hour 50.30] B._-5,70 | $ 22,05|$ 2280 | - |s 9.00 | $ - |$ - |S 1845/5 285.15 - [$s ~ |s - |s 80.85
ADMIN DUES / HOUR |S per hour $0.59] $ 10.64] $ 416] $ 42.5615 - |S 1770/8 - |s - [8  3629]8 5.61] 5 = iS - |S - |S 153.96
DUES CHECK OFF % of wages 3,50%| 3.50%] 3 19.67 | $ 57.93 |3 $2.63 | $ s |S 176.25] 3 ~ [8 + [38 37858] 5 10,86 | $ ~ |$ - [Ss - |8 695.97
TOTALAMOUN $ 351.41 | $ 1,341.26 | $ 1,379.64 | $ - |S 712.65 |$ - |s - |S 147823 |S 180.75 |S -~ |$ - |s - |S 5,443.94

 

 

 

 
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 77 of 103

Exhibit

F
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 78 of 103

Novak] Francella

LLC | CERTIFIED PUBLIC ACCOUNTANTS

October 31, 2018

Mr. John Gerhard
Gerhard Contracting

565 W. Washington Street
Wemersville, PA 19565

RE: District Council No. 21 of Philadelphia Employee Benefit Funds and
I.U.P.A.T. Industry Pension Funds

Dear Mr. Gerhard:

Enclosed, please find copies of our payroll compliance review report detailing, by month, the
discrepancies we noted during our recent review of your payroll.

We ask that you review this detail and advise us of any adjustments or challenges to our findings.
If we have not heard from you within ten business days from the date of this letter, we will
submit our report to the Fund Administrator.

If there are any questions concerning the payroll compliance review, please feel free to contact
our Philadelphia office.

We wish to take this opportunity to thank you for your cooperation during the review process.
Sincerely,

MWh Coope
MARTA COOPER

ENCLOSURES

NEW YORK | 450 Seventh Avenuc, 28th Floor | New York, N¥ 10123 | 212.279.4262

PHILADELPHIA | One Presidential Blvd, Ste 330 | Bala Cynwyd, PA 19004 | 610.668.9400

WASHINGTON, DC | 7226 Lee Delorest Dr, Ste 201 | Columbia, MID 21046 | 443.832.4009

CONNECTICUT | 255 Route 80, PO. Box 698 | Killingworth, Connecticut 06419 | 860.663.1190
BOSTON | [ndependence Wharf, 470 Atlantic Avenue, 4th Floor | Boston, MA 02210 | 617.500.6578 BP
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 79 of 103

Novak|Francella

LLC | CERTIFIED PUBLIC ACCOUNTANTS

District Council 21 Employee Benefit Funds

PAYROLL COMPLIANCE REVIEW

REPORT
EMPLOYER: Gerhard Contracting
ADDRESS: 565 W. Washington Street, Wemnersville, PA 19565

DATE PAYROLL REVIEW COMPLETED: September 12, 2018
REVIEW PERIOD: January 1, 2014 through December 31, 2017

EMPLOYER REPRESENTATIVE, IF ANY, PRESENT AT THE TIME OF
THE PAYROLL REVIEW: Mr. John Gerhard

LOCATION OF EXAMINATION: Novak Francella, LLC.
DOES THE EMPLOYER PAY CONTRIBUTIONS ON:

Non Bargaining Unit Employees: No If yes, is there a Participation agreement?

Owner/Operator: No If yes, is there an Owner/Operator agreement?

RESULTS OF PAYROLL COMPLIANCE REVIEW:

A - Employer did not contribute for all hours worked by a covered employee
B - Contributions not submitted on all wages.

NEW YORK | 450 Seventh Avenue, 28th Floor | New York, NY 10123 | 212.279.4262

PHILADELPHIA | One Presidential Blvd, Ste 330 | Bala Cynwyd, PA 19004 | 610.668.9400
WASHINGTON, DC | 7226 Lee DeForest Dr, Ste 20) | Columbia, MD 21046 | 443.832.4009
CONNECTICUT | 255 Route 80, P.O. Box 698 | Killingworth, Connecticur 06419 | 860.663.1190
BOSTON | Indcpendence Wharf, 470 Atlantic Avenue, 4ch Floor | Boston, MA 02216 | 617,500,578
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 80 of 103

Novak! Francella

LLC j CERTIFIED PUBLIC ACCOUNTANTS

District Council 21 Employee Benefit Funds

PAYROLL COMPLIANCE REVIEW
SUMMARY
EMPLOYER: Gerhard Contracting

REVIEW PERIOD: — January 1, 2014 through December 31, 2017

 

2014 2015 2016 2017 TOTAL

Health & Welfare $ 1,796.34 $ - $ 6,278.05 $ 2,843.55 $ 9,121.60
Annuity Fund 904.75 - 918.03 428.52 1,346.55
Job Recovery 164.50 - 542.25 242.55 784.80
Apprentice DC21 166.15 - 614.67 279.62 894.29
Industry Advancement 32.90 - 120.50 53.90 174.40
Vacation Fund 329.00 - 1,205.00 539.00 1,744.00
Scholarship Fund 4.94 - 45.98 23.58 69.56
HRA Fund 49.35 - 180.75 80.85 261.60
Drywall Finisher Target Fund - - - - -

Organizing Fund - - 30.14 13.49 43.63
Benevolent Fund 4.94 - 18.09 8.10 26.19
PAC Fund 41.13 - 180.75 80.85 261.60
Dues / hour 148.05 - 335.92 153.96 489.88
Dues % of Wages 167.99 ; - 457.01 801.18 1,258.19
TOTAL CONTRIB. DUE: $ 3,810.04 $ ~ $ 10,927.14 $ 5,549.15 $ 20,286.33
Interest 725.81 - 1,288.21 375,96 2,389.98
Liquidated Damages* 762.01 - 2,185.43 1,109.83 4,057.27
Cost of Audit 2,020.41
TOTAL AMOUNT DUE: $ 28,753.99

“Please note Liquidated Damages may be due if payment of Principle, Interest and Cost of Audit (If applicable)
is not received within 15 days after notification from Fund Office.
NEW YORK | 450 Seventh Avenue, 28ch Ilaor | New York, NY 10123 | 212.279.4262
PHILADELPHIA | Onc Presidential Blvd, Ste 330 | Bala Cynwyd, PA 19004 | 610.668.9400
WASHINGTON, DC | 7226 Lee DeForest Dr, Ste 201 | Columbia, MD 21046 | 443.832.4009
CONNECTICUT | 255 Route 80, PO. Box 698 | Killingworth, Connecticut 06419 | 860.663.1190
BOSTON | Independence Wharf, 470 Adantic Avenne, 4th Ficoc | Boston, MA 02210 | 617.500.6578
19-cv-01961-GJP Document1 Filed 05/06/19 Page 81 of 103

Case 5

District Council 21 Employee Benefit Funds

EMPLOYER: Gerhard Conuacting
ADDRESS: 565 W Washington Street, Wernersville, PA i
CONTACT. Sehn Gerhard

PH NUMBER: 610-772-0558

| 2014 j

9565

REVIEW PERIOD January 1, 2014 through December 31, 2017

AUDITOR: Jackie Coyle & Michelle Kearse

Contributions Due for Journeymen Tapers

BB

Reason For Deticiency (RFD):
A- Employer did not contribute fer all

 

Contibulions nol submitted cn all v

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name SS Number RED JAN FEB MAR APR MAY JUN JUL AUG SEP OcT NOV DEC TOTAL
|Evans, Richard | XXX-XX-XXXX | A |HOURS 106.50 32.00 26.00 164.5G
WAGES $ 2,823.32 [S$ 848.32 $1,127.92 [S$ 4,769.56
TOTAL HOURS * - 5 = : 106.50 32.00 2 : : 26.00 164.50
TOTAL WAGES | $ - |$s - [$s - _|s -_|$ -_|s - [8 2,823.32 [3 848.32 [$ - |s - |s - | 3 1,127.92 [S$ 4,799.56
Amount Due

; FUNDS. Psaia:
HEALTH & WELFARE [S$ per hour $10.67] $10.92 $ - [38 -_|[s - [s - [38 - |s - [8 116298[$ 349447 $ - js - [3 -_ | 5 283.92] 1,796.34
ANNUITY FUND S per hour $5.25] $5.50] $ ells - |s = [s - (3 - {5 - [S$ 385.75|$ 176.00] $ = |% - [5s - [8 14300/]8 90475
JOB RECOVERY S per hour $0.80] _$1,00] 8 -_|s - [s «= |$ - (3 - [3s - |S .10650[$ 3200[$ - |S -_ Is - |s 2600/8 164.50
APPRENTICE DC2]___[$ per hour $0.99] $1.01] § - |s - |s + |$ - 138 -_Is -_[s 10757]s 3232/5 - [58 - [s - |S 2626]$ 16615
INDUSTRY ADVANCEJ$ per hour $0.20] $0.20] s -_|s - |s - |s + _|s - |$ = [$ 2130/38 6.40 | $ - 18 - |s - [3 s20/s 3290
VACATICN FUND S per hour $2.00] $2.00] $ aS - |s 2 1s = PS - {Ss - [s 21300[s 6400] $ = |[s - |s - [5 52,00 ]$ 329.00
SCHOLARSHIP FUND. {5 per hour $0.03] $0.03] $ - {Ss = |s - {5s - {& - |s - [s 3.20 | 096 | $ = [3s - [Ss - {Ss  o7ls 494
HRA FUND S per hour $0.30] 50,30] § - [S$ - |s - [$s - [8s - |s8 - |s z195]s 9.60 | 5 -_|s - {Ss - |S _780]$ 4935
DW FINISHER TARG _ |S per hour $0.00] $0.00] $ - 13 - |s - |s s-_-S » [8 - [8 -_|s - (5s - 15s -_|s - [$s + |s .
ORGANIZING § per hour $0.00} _So.o0f $ - [s - {s - {8 - |s - [s ~ [38 - {5s - (§ - ls - _|s - [$s - 1s :
BENEVOLENT FUND |S per hour $6,co} $0.03] § - [s - [5s - Is = 1 - |s - [3s 3.20 | $ 096 | 8 - |s « _|$ - |3 078 |s 494
PAC FUND $ per hour $0.25] 50.25] $ =_ ils - [Ss - {8s ~ $s -_|s - |S 2643] $ 3.00 | $ - {3s - |5 - [S$ _s80/$ 4113
ADMIN DUES / HOUR |$ per hour $0.85] $0.90] $ -_|s - {s -_|s - {8 - |s - [8 9585/3 2880]5 + [3s - [38 - [S$ 2340]$ 148.05
DUES CHECK OFF _|% of wages 3.50%] 3.50% & - [Ss - {8s - |s ~ |s - |$ = [3 sss2}s 2969/5 - |s -_ 1.3 ~ |S 3948/3 167.99
TOTAL AMOUN § = [Ss eS ~ 18 -_|s - |$ - |$ 2,48675[$ 73817 |5 - |8 - {$s - [S$ 615.12] $ 3,810.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
19-cv-01961-GJP Document1 Filed 05/06/19 Page 82 of 103

Case 5

District Council 21 Employee Benefit Funds

EMPLOYER:
ADDRESS
CONTACT:

PH NUMBER:

| 2016

Gerhard Contracting

565 \W. Washington Sreet, Wemersville, PA 19565

John Gerhard
610-772-0558

REVIEW PERIOD: January 1, 2014 through December 31, 2017
AUDITOR: Jackie Coyle & Michelle Kearse

Contributions Due for Apprentice

Reason For Deficiency

 

A - Employer did not contribute for all hours worked by a covered emplayce

B - Contributions not submitted on all wages.

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nume SS Number RFD JAN FEB APR MAY JUN JUL AUG SEP OcT DEC TOTAL
{Matz, Anthony | 164-724-3220] A [HOURS 74.00 21.50 28.50 133.50 116,00 78.00 3.00 24.00 602,50
WAGES $ 1,236.86 | 8 440.12]3  56449| S 2,975.21] $ 2.53460] S$ 1,70430[ S$ - > $ $2526] $ 13.05767
TOTAL HOURS : : 74.00 21.50 28,50 133.50 116.00 78.00 3.00 124.00 24.00 602.50
TOTAL WAGES | $ - |s -_|s $ 1236.86 |$ 440.12 |S 564.49 | $ 2,975.21 | $ 2,534.60 | $ 1,704.30 | $ - |S 2,776.83 |S 825.26 | $ 13,057.67
Amount Due

Sys sRUNDSE2 5 usnes } sane
HEALTH & WELFARE |$ per hour $10.42| $10.42[ $ -_|s -_|$ $ 771.08 |$ 22403|8 29697] S i391.07| 8 1,208.72] 312,76] S 32.26] § 1,29208[ 8 250.08] 3 6,278.05
ANNUITY FUND S per hour $1.05] _$1.59| $ -_|s§ - {8 3 _7770|5 3419|$ _45.32|$ 21227|8 i8444]s 12402/8  477/ 8 i97te[S 3816] $s 91803
JOB RECOVERY $ per hour $0.9¢] _$0.90| 5 - |s - [3s $ 6660|$ 1935]S 2565] 8 12015]8 1044n]S 7o20/$  270/S5 111 60/8 2160/3 34225
APPRENTICE DC21__|$ per hour $0.95] $1.03] $ -_|s - [8 $7030(S 2215]8 2936/5 13751]$8 1948/3  so3a(s 3.09] $ 12272]8 2472/5 Glas?
INDUSTRY ADVANCE |$ per hour $0.20| _ $0.20| $ -_|s -_ [8 $ _l480|s  430]s s7|s 2 70]8 23.20]8 isso[s  oo|$ 2480]8 480]$ 12050
VACATION FUND S per hour $200] s200]$  ~- |s = [3 $  14800/8  43.00]$ S700[S 26700[8 w22co[s isec0|/$  500]8 24800] 48.00] $ 1,205.00
SCHOLARSHIP FUND_|$ per hour $0.05] $0.08] $ - |$ - [8 $ 370|$ _1,72]8 _228|$ 10.68 | $ 9,28 | $ 624[$  _024[$8 992/78 1192/8 4598
HRA FUND 5 per hour so.30] $0.30] 's - [3s -_[s $ 2220/8  _645|8 _855|[5 4005/5 3480/3 2340/5 0590/8 3720/8 722¢]S8 180.75
DW FINISHER TARG _ |S per hour $0.00] _s0.00] 5 -_|s -_|s $ -_|s - |3 -—|'$ -_|s - [5 - |s -_|5 - |$ - (5 :
ORGANIZING $ per hour $0.05] $0.05| $ - |[s > [3s $ 370 [s 1.08 |S 143 [$ 6.68 | S 3.80 | 5 390]s  _o1s[s  620;s  120[5 30.14
BENEVOLENT FUND |S per hour $0.03] $0.03] S - [3 - [s $ 222[s 0653/5 ose] s 401 [s 348 | 5 zia4[s oos[$S 37275 a72/s 18.09
PAC FUND S per hour $0.30 i$ - [3 ~_[s s 2220|/8 6as[soass[s  400s]s 3480]s 2340/8 oso|s 3720) 3 7200/8 180.75
ADMIN DUES / HOUR |$ per hour $0.54 $ -_|[s - [3 $s 3996[5 1204|/8 is96[8  7476[5  o496[5 s3es|$ les]s o9ag|5  1344]8 33592
DUES CHECK OFF __|% of wages 3.30% $ - |$ - [3 $ 4329/8 1540/8 1976]S 0413/5 ss7t[s 5965/5 - |S S719] 8 2888 ]5 457.01
TOTALAMOUN|S = _—([S - (3 $ 1,285.75 [8 390.81 ]3 527.39 [3 2,435.06 |S 2114.07 [$ 1,421.53 | $ 52.38 | $ 2,262.23 | 5 447.92 | § 10,937.14

 

 

 
19-cv-01961-GJP Document1 Filed 05/06/19 Page 83 of 103

Case 5

District Council 21 Empl:

 

oyee Benefit Funds

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYER Gerhard Contracting REVIEW PERIOD: January 1, 2014 through December 31. 2017 Reason For Deficiency (RFD):
ADDRESS 565 W. Washington Street, Wemersville, PA 19565 AUDITOR: Jackie Coyle & Michelle Kearse A - Employer did not caniribute for all hours worked by a covered employee
CONTACT John Gerhard B+ Centnbuticns not submitted on all
PH NUMBER: 610-772-0558
Contributions Duc for Journeymen Tapers
Name S$ Number RFD JAN FEB MAR APR MAY JUN JUL AUG SEP ocr NOV DEC TOTAL
[Witeriev, John | XXX-XX-XXXX] PB [HOURS < g
WAGES 3,005.90 $3,005 80
[TOTAL HOURS : - = - - : = = : - : a :
|TOTAL WAGES | $ - $ * $ - Ss - $ = 3 - $s = $ 3,005.90 | $ - S - $ - 3 - | S$ 3,005.90
Amount Due
EUNDS L EEE RAITES EF:
HEALTH & WELFARE |S per hour $11.92] $ - $ - 3 : $ - $ : 3 : $ : 3 . $ - $ * $ iS . $s -
ANNUITY FUND S per hour $5,64| $ - $s : $ : $ $ * $ - 3 . $ . $ . $ * S = $ . 5 7
JOB RECOVERY S per hour $1.00] S$ : $ “ 3 . $ $ = $ * $ * 3 “ $ - $ * $ " $ = 3 -
APPRENTICE DC21 S$ per hour $1.13] $ - s ’ 3 . $ $ - $ “ s “ $ : $ $ . $ : S$ : s
INDUSTRY ADVANCE |8 per hour $0.20] $ . $ * $ : iS $ : 3 : $ : $ - $ " $ : $ : $ : 8 >
YACATION FUND $ per hour $2.00]°S ~ - $ . 3 « s $s “ $ * s * $ . s “ $ - s * 5 “ $ -
SCHOLARSHIP FUND _|5 per hour $0,10| £ $ > $ - s & - $ = Ky - 5 * $ - $ = 3 * $ - $ *
BRA FUND 3 per hour $0.30] $ * 5 : $ « s $ - $ : $ = 5 : $ “ 3 “ $ : $ + § “
DW FINISHER TARG _|$ per hour $1.41] 8 = $ : $ * $ $ 5 - § - $s : $s = $ : $ : $ - 3
ORGANIZING $ per hour 50.05] $ : 3 - 3 - 3 3 : $ - $ : s . $ - $ si § - 3 -
BENEVOLENT FUND |S per hour $0.03] $ “ $ 3 . $ $ - $ : $ . 3 “ $ . s - 5 : $ : § .
PAC FUND $ per hour $0.30] $ - $ - $ : s s - $ : $ . 3 * $ : s : $ . $ - $ -
ADMIN DUES / HOUR. |5 per hour $0,95| S$ - $ “ 3 : s s : $ . 3 . 3 . 5 - Ss, : $ : $ - 3 :
DUES CHECK OFF % of wages 3.50%] $ - $ - 3 * $ $ * § - $ - $ 105.2] | $ = $ - § 5 - 3 105.21
TOTAL AMOUN| $ = $ : s * Ss . § : $ - $s - S$ 105.21 | $ - $ * $ = s : 3 105.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
19-cv-01961-GJP Document1 Filed 05/06/19 Page 84 of 103

Case 5

District Council 21 Employee Benefit Funds

EMPLOYER: Gerhard Contracting
ADDRESS: 565 W. Washington Street, Wemersville, PA 19565
CONTACT: John Gerhard
PH NUMBER: 610-772-0558

REVIEW PERIOD: January 1, 2014 through December 31, 2017
AUDITOR: Jackie Coyle & Michelle Kearse

2017 |

Contributions Due for Apprentice

Reason For Defictenc
A- Employer did not contribute for all hours worked by 4 covered employee
B - Contributions not submitted on all wages.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name SS Number RID JAN FEB MAR APR MAY JUN JUL AUG SEP oct DEC TOTAL
Matz, Anthony |. 164-743220 | A |HOURS 19,00 73.50 76:00 30.00 61.50 9.50 269.50
WAGES] S 561.97 | 5 1,655.02] § 2,505.08 $ 5,035.71 S 10,816.44] 8 310.27 $ 19,884.49
TOTAL HOURS 19.00 73.50 76.00 - 30.00 - - 61.50 9.50 : - 269.50
TOTAL WAGES|$ 561.97 | $ 1,655.02 | $ 1,505.08 | $ - $ 5,035.71 | S - s - $10,816.44 |S 310.27 /|$ - $ $ = $ 19,884.49
"Amount Due
i SFUNRS ESTRIEG:[:SAIEI:
HEALTH & WELFARE |% per hour $10.42] $10.77] S$ 19798] 765871S  791.92|$ - $323.10 | $ - $ : $ 66236] $ 10232] 8 - $ $ - $2,843.55
ANNUITY FUND S$ per hour $1.59} S159} $ 30.21] 8 11687 | S$ 12084] 8§ : 3 47,70 | $ . g - 3 97.79 | 15.11] $ = $ $ - $428.52
JOB RECOVERY $ per hour 30.90; S090} S$ 17.10] § 66.15 | 3 68.40 | & - $ 27,00 | $ - Ss : Ss 55.35 | $ 855 ] 5 - s $ - S$ 2425
APPRENTICE DC21 $ per hour $i.03} Si.05]$ 19.57] 3 F511 | $ 78.28 | $ . £ 31.50 | § . $ = $ 6458 |S 998 | $ = $ Ss - S_279.62
INDUSTRY ADVANCE |S per hour $0.20] $0.20] 3.80 | $ 14.70 | $ 315.20 | S$ - § 6.90 | $ : § - $ 12.30 | 3 1.90 | S$ - $ 5 - $ 53.90
VACATION FUND $ per hour $2.00] $2CO]S 3800] 5 147.00 | 3 152,00 | S$ - $ 60.00 | $ . $ . $123.00) 3 19.00 | S$ - S $ - 3 539.00
SCHOLARSHIP FUND {S$ per hour 30.08| $010] $ 1,52.| $ 5.88 | § 6.08 | $ : $ 3.00 | - 3 - g 6.15 | $ 4.95 | 3 - $ g - $ 23 58
HRA FUND $ per hour $030] 0,30] $ 5.70 | § 22.05 | $ 22.80 | 3 - $ 9.00 | § - 3 . 3 18.45 | 3 2.85 |S = $ 3 - 3 80.85
|DW FINISHER TARG _|$ per hour $0.00] $0.00] $ . $ = $ - $ - s - $ - $s - $ * $ - $ - % - £ >
|ORGANIZING $ per hour $0,05] §0,05|. S$ 0.95 | $ 3.68 |S 3.80 | $ - $ 1.50 | $ - $ : s 3.08] 5 0.48 | $ : $ $ = s 13,49
|BENEVOLENT FUND _|S per hour 30.03} $0.03] 3 057] 8 2.21 |$ 2.28 | - $ 090] S$ - $ - § 1.85 | $ 0.2915 - $ $ - 3 $19
IPAC FUND S$ per hour $0.30" $0.30) $ 5,70] S$ 22.05 | $ 22.80 | $ - $ 9.00] § . S : 3s 18.45 | $ 235 |S : $ s * $ 80.85
ADMIN DUES / HOUR |S ver hour $0.56] $059]5 1064/$ 41.16 | $ 42.56 | $ - $ 17.70 | 3 - $ . $ 36.29 | 3 5.61 | §$ : $ s - $ 153.96
DUES CHECK OFF % of wages 3.50%| 3.50%|$ 19.67) S 57.93 |.3 $2.68 | $ : $ 176.25 | 3 . $ - $ 37858 | § 10.86 | $ - 3 Ss : $ 695.97
TOTALAMOURN] $ 351.41 | $ 1,341.26 | $ 1,379.64 | $ - $ 712.65 | $ - $ - $ 1,478.23 S 180.75 | § - $s s - S 5,443.94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 85 of 103

Exhibit

G
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 86 of 103

LAW OFFICES

SPEAR WILDERMAN

A Professional Corporation
230 SOUTH BROAD STREET, SUITE 1400, PHILADELPHIA, PA 19102
TEL: (215) 732-0101 FAX: (215) 732-7790

WARREN J, BORISH* i NI OFFICE:

SAMUEL L, SPEAR fs 1040 N. KINGS HIGHWAY

JAMES F. RUNCKEL i SUITE 202

CHARLES T. |OYCE* CHERRY JILL, NI08034
BENJAMIN EISNERO (856) 482-8799 FAX: (856) 482-0343
WENDY CIHIERICI*

Perens November 26, 2018

MARTIN W MILZ*

LOIS GARBER SCIIWARTZ* BRUCE E. ENDY

NICHOLAS J. BOTTA* RETIRED, 2017

SYRETTA I, MARTIN®
MELISSA A, LOVETT

F. TIGHE BURNS*

TIIFODORE P. DiMUZIO

CHRISTOPHER R. STOCKTONtt LEONARD SPEAR
SARAH LEAH TARLOWt 1923 - 2003
CHRISTOPHER G. CASSIE*

LOUIS H. WILDERMAN
1909 - 1993

PA BAR EXCEPT:

TINI BAR

* PA & NJ BAR
© PAL NI & DC BAR
t PANY &IL BAR

Via Certified RRR & First Class Mail

Gerhard Contracting

Attn: John Gerhard

565 W. Washington Street
Wernersville, PA 19565

RE: IUPAT District Counsel No. 21 of Philadelphia Employee Benefit Funds
(“Funds”) - Delinquent Contributions — Final Notice

Dear Sir:
Please be advised that this office is co-counsel for the above-referenced Funds.

We have been advised that payment has yet to be made on the liquidated damages resulting .
from failure to timely submit remittance reports and/or full contributions for work performed from
October 2014 through April 2017 in the amount of $20,250.00. While we acknowledge the principal
amount owed in the amount of $3,179.69 and the interest owed in the amount of $1,141.05 has been
collected by the Funds, these liquidated damages remain to be collected.

Additionally, the Funds conducted a payroll audit of the company, covering the period of
January 1, 2014 through December 31, 2017. The audit determined that the Company owes the
Funds a total of $28,997.43, consisting of unpaid fringe benefit contributions for the amount
$20,286.33, interest through the present in the amount of $2,633.42, liquidated damages in the
amount of $4,057.27, and cost of audit in the amount of $2,020.41. A copy of the audit is
attached to this letter.

Together, the Company owes the Funds the total sum of $49,247.43.

The Trustees of the Funds have a fiduciary obligation to pursue the recovery of all
delinquent amounts owed. Accordingly, please be advised that legal action will be taken unless
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 87 of 103

Gerhard Contracting 2

this matter is resolved within ten (10) business days from the date of this demand letter. Should
the company fail to cure these delinquencies and the Funds be required to file a complaint
against the Company, the Company shall be responsible to the Funds for additional liquidated
damages plus attorney's fees and costs associated with the filing. We urge the Company to take
immediate action and correct these concerns by providing payment in the amount of $49,247.43.

If you have any questions, please contact me at (215) 732-0101. Thank -yo ul
ge”

Sincerely,

C4.

a =

Syretta J. Martin, Esquir

Enclosure
cc: Brian Smith, Delinquency Controller (via e-mail)
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 88 of 103

Novak|Francella

LLC | CERTIFIED PUBLIC ACCOUNTANTS

October 31, 2018

Mr. John Gerhard
Gerhard Contracting

565 W. Washington Street
Wemersville, PA 19565

RE: District Council No. 21 of Philadelphia Employee Benefit Funds and
L.U.P.A.T. Industry Pension Funds

Dear Mr. Gerhard:

Enclosed, please find copies of our payroll compliance review report detailing, by month, the
discrepancies we noted during our recent review of your payroll.

We ask that you review this detail and advise us of any adjustments or challenges to our findings.
If we have not heard from you within ten business days from the date of this letter, we will
submit our report to the Fund Administrator.

If there are any questions concerning the payroll compliance review, please feel free to contact
our Philadelphia office.

We wish to take this opportunity to thank you for your cooperation during the review process.
Sincerely,
MARTA COOPER

ENCLOSURES

NEW YORK | 450 Seventh Avenue, 28th Fluor | New York, NY 10123 [ 212.279.4262

PHILADELPHIA | One Presidential Blvd, Ste 330 | Bala Cynwyd, PA 19004 | 610.668.9400

WASHINGTON, DC | 7226 Lee Delorest Dr, Ste 201 | Columbia, MD 21046 | 443.832.4009

CONNECTICUT [ 255 Route 80, P.O. Box 698 | Killingworth, Connecticut 06419 | 860.663.1190
BOSTON \ Independence Wharf, 470 Atlantic Avenuc, 4th Floor | Boston, MA 02210 | 617.500.6578 Ie
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 89 of 103

Novak|Francella

LLC | CERTIFIED PUBLIC ACCOUNTANTS

District Council 21 Employee Benefit Funds

PAYROLL COMPLIANCE REVIEW

REPORT
EMPLOYER: Gerhard Contracting
ADDRESS: 565 W. Washington Street, Wernersville, PA 19565

DATE PAYROLL REVIEW COMPLETED: September 12, 2018
REVIEW PERIOD: January 1, 2014 through December 31, 2017

EMPLOYER REPRESENTATIVE, IF ANY, PRESENT AT THE TIME OF
THE PAYROLL REVIEW: Mr. John Gerhard

LOCATION OF EXAMINATION: Novak Francella, LLC.
DOES THE EMPLOYER PAY CONTRIBUTIONS ON:

Non Bargaining Unit Employees: No If yes, is there a Participation agreement?

Owner/Operator: No If yes, is there an Owner/Operator agreement?

RESULTS OF PAYROLL COMPLIANCE REVIEW:

A - Employer did not contribute for all hours worked by a covered employee
B - Contributions not submitted on all wages.

NEW YORK | 450 Seventh Avenue, 28th Floor | New York, NY 10123 | 212.279.4262

PHILADELPHIA | One Presidential Blvd, Ste 330 | Bala Cynwyd, PA 19004 | 610.668.9400
WASHINGTON, DC | 7226 Lee DeForest Dr, Ste 201 | Columbia, MD 21046 | 443.832.4009
CONNECTICUT | 255 Route 80, P.O. Box 698 | Killingworth, Connecticuc 06419 | 860.663.1190
BOSTON | Independence Wharf, 470 Aciantic Avenue, 4th Floor | Boston, MA 62210 | 617.500.6578

“ay
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 90 of 103

Novak|Francella

LLC | CERTIFIED PUBLIC ACCOUNTANTS

District Council 21 Employee Benefit Funds

PAYROLL COMPLIANCE REVIEW
SUMMARY
EMPLOYER: Gerhard Contracting

REVIEW PERIOD: January 1, 2014 through December 31, 2017

 

2014 2015 2016 2017 TOTAL

Health & Welfare $ 1,796.34 $ - $ 6,278.05 2,843.55 $ 9,121.60
Annuity Fund 904.75 - 918.03 428.52 1,346.55
Job Recovery 164.50 - 542,25 242.55 784.80
Apprentice DC21 166.15 - 614.67 279.62 894.29
Industry Advancement 32.90 - 120.50 53.90 174.40
Vacation Fund 329.00 - 1,205.00 539.00 1,744.00
Scholarship Fund 4.94 - 45.98 23.58 69,56
HRA Fund 49.35 - 180.75 80.85 261.60
Drywall Finisher Target Fund - - . - -
Organizing Fund - - 30.14 13.49 43.63
Benevolent Fund 4.94 - 18.09 8.10 26.19
PAC Fund 41.13 - 180.75 80.85 261.60
Dues / hour 148.05 - 335.92 153.96 489.88
Dues % of Wages 167.99 - 457.01 801.18 1,258.19
TOTAL CONTRIB. DUE: $ 3,810.04 $ = $ 10,927.14 5,549.15 $ 20,286.33
Interest 725.81 - 1,288.21 375.96 2,389.98
Liquidated Damages* 762.01 - 2,185.43 1,109.83 4,057.27
Cost of Audit 2,020.41
TOTAL AMOUNT DUE: $ 28,753.99

*Please note Liquidated Damages may be due if paynwnt of Principle, Interest and Cost of Audit (If applicable)
is nat received within 15 days after notification from fund Office.

NEW YORK | 450 Seventh Avenue, 28th Floor | New York, NY 10123 | 212.279.4262

PHILADELPHIA | One Presidencial Blvd, Ste 330 | Bala Cynwyd, PA 19004 | 610.668,9400
WASHINGTON, DC | 7226 Lee DeForest Dr, Ste 201 | Columbia, MD 21046 | 443.832.4009
CONNECTICUT | 255 Roure 80, P.O, Box 698 | Killingworth, Connecticut 06419 | 860.663.1190
BOSTON | Independence Wharf, 470 Adantic Avenue, 41h Floor | Boston, MA 02210 | 617.500.6578

ee
19-cv-01961-GJP Document1 Filed 05/06/19 Page 91 of 103

Case 5

District Council 21 Employee Benefit Funds

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYER: Gerhard Contracting KEVIEW PERIOD: January 1, 2014 through December 31, 2017 Reason For Defi
ADDRESS: 565 W Washington Streel, Wermersville, PA 19565 AUDITOR: Jackie Coyle & Michelle Kearse A- Employer did not centribute for all hours worked by a covered employee
CONTACT. John Gerhard B + Contributions not submitted en al! wy
PE NUMBER 616-772-0558
| 2014
Contributions Due for Journeymen Tapers
Name SS Number RFD JAN FEB MAR APR MAY JUN JUL AUG SEP OcT DEC TOTAL
[Evans, Richard |_191-62-7051 | A [HOURS 106.50 32 26 00 164 50
WAGES S$ 2,823,32 | $ 84832 $ 1,127,92 |. $4,799.56
TOTAL HOURS - - - - = - 106.50 32.00 - : 26.00 164.50
TOTAL WAGES | S . $ : $ = $ * $ - s : $ 2,823.32 |$ 848.32 | - $ - Ss $3 1,127.92 | $ 4,799.56
Amount Due
SE ERUNDS iSALa:
HEALTH & WELFARE [5 per hour $10.67] $10.92] $ - § : S - $s . $ - $ - 3116298 |$ 349.44 |5 : $ - $ $283.92 | 35 L.7e634
ANNUITY FUND S per hour $5.25} $5.50] $ - S - s - S - $ . $ : S 58575 |$ 176.00] § " g . $ S_ 14300]$ 904,75
JOB RECOVERY S per hour $0,88| $1.00] $ : s ‘ $ . S$ - $ = 5 . S$ 10650] $ 32.00 | $ . S - $ $ 26,00 |3 16450
APPRENTICE DC21 $ per hour $0.99] 31,01] $ : § “ $ * $ - 5 = $ - $$ 107.57| 58 32.32 | $ : $ : $s 3 26.26 ]3$ 166.15
INDUSTRY ADV ANCEJ§ per hour $0,20] $0.20] § : 3 - Ss « $s - $s - $ - $ 21.30 | $ 640} 8 . $ + $ $ 3.20 | $ 32.90
VACATION FUND S per hour $2.00] $2.00] $ : $ - $ - $s . $ - S * 5213.00 | $ 64.00 | & « Ss . $ $ $2.00 | $ 329.00
SCHOLARSHIP FUND _{5 per hour $0.03} $0.03] $ - 3 - s - § - $ * $ - $ 3.20] $ 0.96 | $ . $ - s $ 0.78 | $ 4.94
HRA FUND § per hour $0.30] 50,30] $ : 3 - $ - § ” $ . $ : $ 21.95 15S 9.6015 . $ . Ss $ 7.80 | $ 49.35
DW FINISHER TARG __|S per hour $0.00} $0.00] S$ - $ “ $ “ § : s . $ - $ - Ss " $ ‘ $ " $s $ : $ “
ORGANIZING § per hour $0.00} 0,00) $ - $ - $ . £ : $ > $ - $ : 5 * Ss : $ : 3 $ : iS “
BENEVOLENT FUND |S per hour $6.00] $0.03} $ - $ - s - $ “ $ - $ : 3 3.20 | $ 0.96 | 5 * S “ 3 $ 0.78 |S 4.94
PAC FUND 3 per hour $0.25] 3025] 5 " Ss : s - 3 - 3 . $ . 3 26,63 | $ 8.00 1 $ + $ : 3 $ 650) S$ 41.13
ADMIN DUES / HOUR |8 per hour $0.85) S090] 3 . s - $ = 5, , = . $ - $ 95.85 | § 28,80] S * & . 3 § 23.40 [5 148.05
DUES CHECK OFF % of wages 3.50%] 3.50%] $ . $ : $ - s . g - $ = 3 9882] $ 29.69 | $ : & . $ § 39.48] 8 167.99
TOTAL AMOUN S$ - s - 5 * s : s = $ - $ 2,456.75 |$ 738.17 |S - § - 3 S$ 615.12 | $ 3,810.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
19-cv-01961-GJP Document1 Filed 05/06/19 Page 92 of 103

Case 5

District Council 21 Employee Benefit Funds

EMPLOYER: Gerhard Contracting
ADDRESS 565 W Washington Sireet, Wemersville, PA 19565
CONTACT: John Gerhard
PH INUMBER 619-772-0558

 

REVIEW PERIOD: January 1, 2014 Lhrough December 31, 2017
AUDITOR: Jackie Coyle & Michelle Kearse

 

 

4 - Employer did nat, cc

B - Contribuuons not submitted on

Reason For Deficiency (RFD):

 

tibute far atl hours worked by a covered employee

 

 

 

 

 

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

} 2016
Contributions Due for Apprentice

Name SS Number RFD JAN FEB APR MAY JUN JUL AUG SEP OocT NOV DEC TOTAL
{hatz.Anthony | 16474-3220 | A [HOURS 74.00 21.50 28,50 133.50 116.40 78.00 3.00 124.90 23,00 692.50
WAGES S. 1,236,386 |B 440.12 | $ 564.49] $ 2,975.21 | $ 2,53460] $ 1,704.30] S + $ 2.77683 |S 825261 $ 13,057 57
TOTAL HOURS * 74.00 21.50 28.50 133.50 116,00 78.00 3.00 124.00 24.00 602.50
TOTAL WAGES | $ . $ $ $ 1,236.86 | $ 440.12 |$ 564.49 | S$ 2,975.21 | $ 2,534.60 | 3 1,704.30 | S$ - S$ 2,776.83 |S 825.26 | $ 13,057.67

Amount Due
2S UERIFUNDS# SS 0 SRATESE| SASF SEG .

HEALTH & WELFARE |$ per hour $10.42] $10.42] $ . $ $ S$ 771,08] 3 22403 | 3 29697] 5 1,391.07] § 1,208.72] 312.76] 5 31.26 | $ 1,292.08 | F 250.08 | 3 6.27805
ANNUITY FUND S$ per hour $1.05] $1.59] $ - $ 5. 3. 77.70 | 5 34.19 |S 4$.32|$ 212.27/$ 18444/3 12402|8 477) 35 19716] 5 38.16 | S$ 918.03
JOB RECOVERY $3 per hour $0.96] $0.90] $ - $ $ s 66,60 | $ 19.35 | $ 25.65 |S 12015} $ 10440]S 70.20 | $ 2.70 {5 111.60]$ 21.60} 5 542.35
APPRENTICE DC21 Sper hour ~ $0.95] $1,03| $ . $ $ s 70.30 | $ 22.15 | $ 22.36 ]S8 13751] $ 11948]S 8034 |S 3.09 | S$ 127.72 | $ 24,72 | 3 614 67
INDUSTRY ADVANCE [5 per hour $0.20] $0.20] $ = $ $ $ 14.80 | $ 4.30 | S$ 5.70 | S$ 2670 | 5 23,20 | $ 18.60 | $ 0.60 | $ 24.80 | 3 48045 120.50
VACATION FUND S per hour 2.00} $2.00] $ - $ 3 $ _14800|$ 43.00 | $ 57.00 |S 267.00|$ 232.00|5 156,00] $ 6.001 $ 24800]5 48.00 | $1,205.00
SCHOLARSHIP FUND_{S per hour $0,05] $0.08] $ - $ 5 $ 3.70 | $ 1,72 | $ 2,28 | $ 10.68 | $ 9.28 | $ 6.24] $ 0.24] 8 99213 1.92 | $ 45.98
H&A FUND $ per hour $0.30} $0.30] 3 - $ $ $ 22.20 | $ 645 | $ 8.55 | $ 40.05 | $ 34.80 | 5 23.40 | $ 099 | $5 37.20 | $ 7201S 180.75

DW FINISHER TARG _|$ per hour $0,00] $0.00] - 3 § = - s . 3 - s - Ss . 5 - Ss: - $ . $ . $ -
ORGANIZING § per hour $0.05] $0.05] $ : $ $ $ 3.70 |S 1.08 | 5 1.43 | $ 6.68 | $ 3.80 | 3 3.90 | $ O1S 4S 6,20 | $ 120 |S 30.14
YEVOLENT FUND _|$ per hour $0.03] $0.03] $ - $ Ss $ 2.22. 1S 0.65 | 5 0,86 | $ 4.01 | 8 3.48 | 234/158 00s} $ 3.72 | $ 0.7218 18,09
PAC FUND Sper hour $0.30} $0.30] S : $ 3 $ 22,20 | S 645 | 5 8.55 | $ 40.05 | 5 34.80 | $ 23.40 | $ 0.99 |S 3720 | 3 720 |S 180.75
ADMIN DUES / HCUR_ |S per hour $054] 30.56] $ - 3 3 $ 39.96 | $ 12.04 | $ 15.96 | $ 74.76 | $ 64,96 | $ 43.68 | $ 1,68 | S$ 69.44 | 5 1344] $ 33592
DUES CHECK OFF '% of wages 3.50%] 3.5026] S * 5. § s 43.29 | $ 15.40 | $ 1976} S 104.13 | $ 83.71 | 3 59,65 | $ - S$ 97,.)9- 1S 28.88} 3 457.01
TOTAL AMOUA| S - s 3 $ 1,285.75 | $ 390.81 | $ 517.39 | 3 2,435.06 | 3 2.11407 | S$ 1,421.53 | 3 52.38 | $ 2,262.23 | 3 447.92 | $ 10.927.14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
19-cv-01961-GJP Document1 Filed 05/06/19 Page 93 of 103

Case 5

District Council 21 Employee Benefit Funds

EMPLOYER:
ADDRESS:
CONTACT

PH NUMBER:

2017

 

Gerhard Contracting REVIEW PERIOD: January 1, 2014 through December 31, 2017 Reason For Deficiency (RED):
565 W. Washington Street, Wemersville, PA 19565 AUDITOR: Jackie Coyle & Michelle Kearse A - Employer did not contribute for all hours worked by a covered employee
John Gerhard B - Coninbutions not sudmtted on all wap

  

610-772-0558

Contributions Due for Journeymen Tapers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name SSNumber RFD JAN FEB MAR APR MAY JUN JUL AUG SEP OocT NOY DEC TOTAL
[Wiberley, John | XXX-XX-XXXX | _B [HOURS 5 Z
WAGES 3,005.90 $3,005.90
TOTAL HOURS - - = - = = - - - = = . ;
TOTAL WAGES | S$ - $ - $ - Ss - $s - 3 : 3 - $3,005.90 | S - $s - s - see S 3,005.90
Amount Due
[SER UINDIS? i ‘Salt:
HEALTH & WELFARE |S per hour $11.92 $ : g - $ : $ ‘ 3 “ 3 - § - $ - $s - $s : $ - S$ - $ -
ANNUITY FUND S$ per hour $5.64] $ - s - $ * $ a : $ - $ « $ - $ - 3 . s - $ * 3 -
JOB RECOVERY S per keur $1.00] $ . Ss - $ " $ $ - $ : $ : 5 : S$ : $ - $ “ Ss : 3 -
APPRENTICE DC21 $ per hour $1.13] $ : s : 3 : s ‘ $ : $ : s - $ - s = $ - 3 : $ . $ *
INDUSTRY ADVANCE |§ per hour $9.20] § * $s - 3 . § § : 3 - $ - $8 : $ “ iS : $ . $ $ -
VACATION FUND $3 per hour $2.00] $ : $ - 3 : Ss iS : $ : s “ $ - s = $ - $s - $ Ss -
SCHOLARSHIP FUND [S$ per hour $0.10} $ s = 3 - Ss & - $ : § - 5 ‘ Ss : $ : $ . $s $ .
BRA FUND $ pec hour 30.30] $ : $s - $ : 5 : 3 : $ : § - 5 - $ : $ : g $ " $
DW FINISHER TARG _ |S per hour $141] $ - $ $ = $ : $ - 3 : § - s = $ - 3 - $ 3 - $ -
ORGANIZING $ per hour $0.05] $ : 3 - $ . 3 : 3 - 3 - $ - $ : $ * S - Ss - $ . § :
BENEVOLENT FUND _|$ per hour $0.03] $ - s $ . $ - £ : g - $ : $ “ $ - S : $ * $ “ s
PAC FUND $.per hour $0.30] $ : $ - $ : s : 5 : $ : 3 - 5 “ 3 Ss “ s : $ Ss -
ADMIN DUES / HOUR |$ per hour $0.95] $ - $ “ $ - $ . 5 = $ : 5 - 3 : 3 - S - $ “ $ 3 .
[DUES CHECK OFF % of wages 3.50%! & - 3 = $ - SI . $ - $ - $ - $ 15.21 | 3 iS = § - 3 - s 105 21
TOTAL AMOUN| $ = $ - s ~ s - $s = $ : $s - $ 105.21 | $ - s - $ - Ss - $ 105.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
19-cv-01961-GJP Document1 Filed 05/06/19 Page 94 of 103

Case 5

District Council 21 Employee Benefit Funds

EMPLOYER:
ADDRESS:
CONTACT:
PH NUMBER:

Gerhard Contracting

565 W, Washington Street, Wemersville, PA 19565

John Gerhard
610-772-0558

I 2017

REVIEW PERIOD: January 1, 2014 through December 31, 2017

AUDITOR: Jackie Coyle & Michelle Kearse

Contributions Due for Apprentice

Reason For Deficiency (RFD):

 

A4.- Employer did not contribute for all hours worked by a covered employee

B - Contributions not submitted on all wages

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name SS Number RID JAN FEB MAR MAY JUN JUL AUG SEP oct NOY DEC OTAL
[Matz, Anthony | 1649-74-3220 | A {HOURS 19.00 73,50 76,00 30.00 $150 9.50 269.50
WAGES| S$ 561.97 |S 1,655.02] $ 1,505.08 3 §,035.71 S 10,816.44] $ 310,27 $ 19,884.49
|TOTAL HOURS 19.00 73.50 76.00 30.00 . * 61.50 5.50 * - = 269.50
|TOTAL WAGES| S$ 561.97 |$ 1,655.02 | $ 1,505.08 | $ § 5,035.71 |S . $s = $10,816.44 |S 310.27 | $ - $ . $ - $ 19,884.49
"Amount Due
2: RUNDS ORAIPES = -|osmte } Sale:

HEALTH & WELFARE [8 per hour $10:42|. $10.77| $ 197.93 | $ 765.87 | S$ 791.92 | $ $323.10] $ - 3 - $ 662.36 | $ 102,32 | & - $ : $ ‘ $2,843.55
ANNUITY FUND S$ per hour $1.59| $1.59] $ 30.21 | & 116.87 | $ 120,84 | $ 3 47.70 | $ : $ - g 97.79 | $ 15.11 | 3 = $ . 3 . $ 425.52
JOB RECOVERY $3 per hour 30.90} 3050] $ 17.10 | 66.15 | $ 68.40 | § 3 27.00 | $ . s * s 55.35 | S$ $5515 * § . 3 . $ 242.55
APPRENTICE DC21 $ per hour $1.03] $1.05] $ 19.57 | $ T5711 $ 78.28 | $ § 31,50 | $ : § - 3 FASB 1S 9.98 | $ - $ . $ - $ 279 62
INDUSTRY ADVANCE |S per hour $0.20}. $0.20] $ 32.801 $ 14.70 | $ 15.20 | S § 6.00 | $ : $ - $ 12.30 | $ 1.90 |S : s : $ ~ 3 53.90
YACATION FUND $ per hour $2.00} $2.00] $ 38.00 | $ 147,00 | $ 152.00 | § $ 60.00 | $ . g « 3 123.00 | $ 19.00 | $ * $ . $ - 3 539.00
SCHOLARSHIP FUND |S per hour $0.08] $0.10] 5 1.52 | $ $38 |S 6.08 | $ $ 3,00 | $ : $ * 3 615 | $ 0.95 | $ - $ - $= 3 23,58
HRA FUND S$ per hour $0.30] $0.30] 5 5.70 | $ 22.05 | $ 22.80 | $ $ 9.00] $5 . $ - 3 18.45 | 3 285 | 5 . $ . 3 - 3 89.85

DW FINISHER TARG _|$ per hour $0.00} $0.00] $ * $ - $ - $ $ - $ - $ - 3 - $ - $ + $ : £ . g .
ORGANIZING $ per hour 30.05 $0.05| S 0.95 | 8 3.68 | 3 3.80 | 5S $ 1.80 | $ : § - $ 3.08 | $ 048 | * $ . $ . 3 13.49
BENEVOLENT FUND {S$ per hour $0.03] 30.03] 3 O57] 35 221) $ 2.28 | $ 0.90] S$ . $ - $s 1.85 | $ 0.29 | $ - $ . $ . 3 8.10
PAC FUND $ per hour $0.30| $0.30] $ 5.70 | 8 22.05 | $ 22.80 | $ 3 9.00 | S$ . $ + 3 18.45 | $ 28518 * $ - $ : $ $0.85
ADMIN DUES / HOUR |S per hour $0561 $059] $ 10,6413 41.16 | $ 42.56 | $ $3 17.70 | $ - $ - $ 36.29 | $ 561} $ - S . $ - $ 153.96
DUES CHECK OFF % of wages 3,50%| 3.50%] $ 19.67 | $ 57.93 | S 52,68 | $ $ 176.25] $ . $ : $ 37858 | $ 10.86 | $ - $ - $ . $ 695.97
TOTALAMOUN S$ 351.41 | $ 1341.26 | 3 1379.64 $ $ 712.65 | $ - S$ - $ 1,478.23 $ 180.75 | $ - s - s - $ 5,443.94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 95 of 103

Exhibit

H
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 96 of 103

DISTRICT COUNCIL No. 21
INTERNATIONAL UNION OF PAINTERS AND ALLIED TRADES

Benefit Funds

 

2980 SOUTHAMPTON-BYBERRY ROAD « PHILADELPHIA, PA 19154-1297
(215) 934-5130

(215) 698-0978
1 800-252-7252
FAX (215) 934-5418

 

MICHAEL R. PREVITERA
Fund Administrator

Macornlo 8 Polk

 

Dear Employer,

An original Payroll Compliance Review notice was sent to you from Novak Francella
and this is your second notice in regards to the Payroll Compliance Review that was completed
on oh o determine whether contributions to the I.U.P.A.T. District Council
21Benefit Funds are being made in accordance with the Collective Bargaining Agreement. The
results of that review indicated a discrepancy in the amount of $ #%, 753.97. Please remit this
amount within fifteen (15) days upon receipt of this notice, or the I.U.P.A.T. District Council 21
Benefit Funds will assess Liquidated Damages and may refer this matter to Legal Counsel.

I have enclosed a copy of the report for your review. If you have any questions, please contact
the I.U.P.A.T DC21 Benefit Fund Office at 215-934-5130.

Respectfully,

Brian Smith

Delinquency Controller
DC21 Benefit Funds Office

cc: Marty Milz, Esquire
Michael Previtera, Fund Administrator
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 97 of 103

Novak] Francella

LLC } CERTIFIED PUBLIC ACCOUNTANTS

October 31, 2018

Mr. John Gerhard
Gerhard Contracting

565 W. Washington Street
Wemersville, PA 19565

RE: District Council No. 21 of Philadelphia Employee Benefit Funds and
1.U.P.A.T. Industry Pension Funds

Dear Mr. Gerhard:

Enclosed, please find copies of our payroll compliance review report detailing, by month, the
discrepancies we noted during our recent review of your payroll.

We ask that you review this detail and advise us of any adjustments or challenges to our findings.
If we have not heard from you within ten business days from the date of this letter, we will
submit our report to the Fund Administrator.

If there are any questions concerning the payroll compliance review, please feel free to contact
our Philadelphia office.

We wish to take this opportunity to thank you for your cooperation during the review process.

Sincerely,

Mich loope —

MARTA ee

ENCLOSURES

NEW YORK | 450 Seventh Avenue, 28th Floor | New York, NY 10123 | 212.279.4262

PHILADELPHIA | One Presidential Blvd, Ste 330 | Bala Cynwyd, PA 19004 | 610.668.9400

WASHINGTON, DC | 7226 Lee Delorest Dr, Ste 201 | Columbia, MD 21046 { 443.832.4009

CONNECTICUT | 255 Route 80, P.O. Rox 698 | Killingworth, Gannecticut 06419 { 860.663.1190
BOSTON | Independence Wharf, 470 Atlantic Avenue, 4th Floor | Boston, MA 02210 | 617.500.6578 Epos
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 98 of 103

Novak|Francella

ULC | CERTIFIED PUBLIC ACCOUNTANTS

District Council 21 Employee Benefit Funds

PAYROLL COMPLIANCE REVIEW

REPORT
EMPLOYER: Gerhard Contracting
ADDRESS: 565 W. Washington Street, Wernersville, PA 19565

DATE PAYROLL REVIEW COMPLETED: September 12, 2018
REVIEW PERIOD: January 1, 2014 through December 31, 2017

EMPLOYER REPRESENTATIVE, IF ANY, PRESENT AT THE TIME OF
THE PAYROLL REVIEW: Mr. John Gerhard

LOCATION OF EXAMINATION: Novak Francella, LLC.
DOES THE EMPLOYER PAY CONTRIBUTIONS ON:

Non Bargaining Unit Employees: No If yes, is there a Participation agreement?

Owner/Operator: No If yes, is there an Owner/Operator agreement?

RESULTS OF PAYROLL COMPLIANCE REVIEW:

A - Employer did not contribute for all hours worked by a covered employee
B - Contributions not submitted on all wages.

NEW YORK | 450 Seventh Avenue, 28th Floor | New York, NY 10123 | 212.279.4262

PHILADELPHIA | One Presidential Blvd, Ste 330 | Bala Cynwyd, PA 19004 | 610.668.9460
WASHINGTON, DG | 7226 Lee DeForest Dr, Ste 201 | Columbia, MD 21046 | 443.832.4009
CONNECTICUT | 255 Route 80, PO. Box 698 | Killingworth, Connecticuc 06439 | 860.663.1190
BOSTON | Independence Wharf, 470 Adantic Avenue, 4th Floor | Boston, MA 02210 | 617.500,6578
Case 5:19-cv-01961-GJP Document1 Filed 05/06/19 Page 99 of 103

Novak|Francella

LLC | CERTIFIED PUBLIC ACCOUNTANTS

District Council 21 Employee Benefit Funds

PAYROLL COMPLIANCE REVIEW
SUMMARY
EMPLOYER: Gerhard Contracting

REVIEW PERIOD: — January 1, 2014 through December 31, 2017

 

2014 2015 2016 2017 TOTAL

Health & Welfare $ 1,796.34 $ - $ 6,278.05 $ 2,843.55 5 9,121.60
Annuity Fund 904.75 - 918.03 428.52 1,346.55
Job Recovery 164.50 ~ 542.25 242.55 784.80
Apprentice DC21 166.15 - 614.67 279,62 894.29
Industry Advancement 32.90 - 120.50 53.90 174.40
Vacation Fund 329.00 - 1,205.00 539.00 1,744.00
Scholarship Fund 4.94 - 45.98 23.58 69.56
HRA Fund 49.35 - 180.75 80.85 261.60
Drywall Finisher Target Fund - - - - .

Organizing Fund - - 30.14 13.49 43.63
Benevolent Fund 4.94 - 18.09 8.10 26.19
PAC Fund 41.13 . 180.75 80.85 261.60
Dues / hour 148.05 - 335.92 153.96 489.88
Dues % of Wages 167.99 - 457.01 801.18 1,258.19
TOTAL CONTRIB. DUE: $ 3,810.04 $ “ $ 10,927.14 $ 5,549.15 $ 20,286.33
Interest 725.81 - 1,288.21 375.96 2,389.98
Liquidated Damages* 762.01 - 2,185.43 1,109.83 4,057.27
Cost of Audit 2,020.41
TOTAL AMOUNT DUE: $ 28,753.99

*Please nate Liquidated Damages may be due if payment of Principle, Interest and Cost of Audit (ff applicable)
is not received within 15 days after notification from Fund Office.
NEW YORK | 450 Seventh Avenue, 28th Floor | New Youk, NY 10123 | 212.279.4262
PHILADELPHIA | Once Presidential Blvd, Ste 330 | Bala Cynwyd, PA 19004 | 610.668.9400
WASHINGTON, DG | 7226 Lee DeForest Dr, Ste 201 | Columbia, MD 21046 | 443.832.4009
CONNECTICUT | 255 Routc 80, P.O. Box 698 | Killingworth, Connccticur 06419 | 860.663.1190
BOSTON | Independence Wharf, 470 Adantic Avenue, 4th Fioor | Boston, MA 02210 | 617.500.6578
19-cv-01961-GJP Document1 Filed 05/06/19 Page 100 of 103

Case 5

District Council 21 Employee Benefit Funds

EMPLOYER:
ADDRESS:
CONTACT
PH NUMBER

Gerhard Contracling

565 W) Washington Streel, Wemersville, PA 19565

John Gerhard
610-772-0558

REVIEW FERIOD: January 1, 2014 through December 3

sa

 

AUDITOR: Jackie Coyle & Michelle Kearse

Reason For Deficiency

 

A- Employer did not contribute for all hours worked by a covered employee

B - Contributions not submitted cn al! wages

Contributions Due for Journeymen Tapers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name SS Number RED JAN FEB MAR APR MAY JUN JUL. AUG SEP oct NOV DEC TOTAL
[Evans, Rrchard | XXX-XX-XXXX| aA [HOURS 106.50 32.00 26.00 164.56
WAGES $ 2,823.32 [S$ 848,32 $ 112792 [$4,769.56
TOTAL HOURS ~ - - - - - 106.50 32.00 - . - 26.00 164.50
TOTAL WAGES | S - $ - $ = $ $ - s - S$ 2,823.32 |S $48.32 | - $ - § : $1,127.92 | $ 4,799.56

Amount Due

2 RUNDS

HEALTH & WELFARE [8 per hour $10.67] $10.92] § - [$s - (8 - [s $ - [5s - [8 116298]$  349.44[5 - |s - {$3 - | $ 283.92] 5 _1,796,34
ANNUITY FUND S per hour $5,25| $5.50] $ - |s - |s - |s 5 - |$ - |$ 58575|$ 176.005 s 1g ns - |S _14300|8 904.75
JOR RECOVERY S per hour $0.80] 51.00] $ ~ |s ~ 18 - |5s $ - [$s - [Ss 10650]s 3200] $ - {8 -_[$ - |S 2600/5 16450
APPRENTICE DC2]__{$:per hour $0.99] $1.01] $ - |§ - |s =F: $ - |s - [$ 10757]$8 3232] $ - |s - |s : 26.26] $ 166.15
INDUSTRY ADVANCES per hour $0.20] $0.20] § . 1s = [Ss - |s g - [s - [3 2130] $ 640 | $ - [s ~_|s - |3 _5.20]5 32.90
¥ACATION FUND S per hour $2,00| _ $2.00] $ aS «_|s - |s $ - |s - [S  21300[$8 64.00] $ 2 PS - |s - |S  s200]s$ 329.00
SCHOLARSHIP FUND. {5 per hour $0.03] $0.03] $ =.) 5 - [s - |s $ - |s aS 3,201 $ 0961 $ - S$ - |s - [3  o7ls 4.94
HRA FUND S per hour $030] $0.30] $ ._ [8 - [5 ~ 1s s - [8 - [sS _3195]S 9.60 | 5 - |s = |s - [|S 780]$ 49.35
DW FINISHER TARG _[S per hour $0.00] _so.co] $ - [8 - [3s = |s S - |s = ifs - [s - [5s - |s - |s - |$ at A
ORGANIZING Sper hour $0.00] so.co] $ - |§ - [s - [$s S - |$ = IIs - {s + _|s - |5s - |s - |S «_'[s :
BENEVOLENT FUND |S per hour $o.co] soos] s - [s -_|s +__fis 5 - |5$ - [s 3.20 | $ 096 |S - |'s : [3 - [3 0.78 |S 4.94
PAC FUND 5 per hour 0.25] | $0.25] $ - [s = [is - [Ss $ a ES - [8S 2643/3 8.00 | $ - [8 [3 el SE ee
ADMIN DUES / HOUR [ per hour $0.85] $0.90] § - {5s = iS - |s $ - |s - [8 9585|]$ 2880] 5 = |s$ - [3 -_[s  2340]8 148.05
DUES CHECK OFF % of wages 3.50%| 3.50%] $ = [s - /$ - |s $ - |$ ~- [S$ sss2]s 2669 / - |s - |s : 39.48 |S 167,99
TOTAL AMOUN S$ == s— |S. - [8 $ - ($s - |§ 2,456.75|$  738.17| 5 - {8s - |s - |S 61512] $ 3,810.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
19-cv-01961-GJP Document1 Filed 05/06/19 Page 101 of 103

Case 5

District Council 21 Empl

EMPLOYER:
ADDRESS,
CONTACT:

PH NUMBER:

 

[6

loyee Benefit Funds

Gerhard Contracting

565 W Washington Street, Wemersville, PA 19565
John Gerhard

619-772-0558

REVIEW PERIOD: January 1, 2014 through December 31, 2017
AUDITOR: Jfackic Coyle & Michelle Kearse

Contributions Due for Apprentice

Reason For Deficiency

 

4 - Employer did not contribute for all hours worked by a covered emplayce

B - Contributions aot submitted on all wages,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name SS Number RFD JAN FEB APR MLAY JUN JUL AUG SEP OcT NOV DEC TOTAL
(Matz, Anthony | 16474-3220] A ]HOURS 74.00 21,50 ~ 28.50 133.50 116.00 78.00 3.00 124,00 14.00 602.50
WAGES 3 1,236.86] $ 440.1213 56449 | § 2,975.21 | £ 2,534.60] 5 1,704.30]S . $ 2,776.83.) 3 325.26 |. $ 13,057.57
TOTAL HOURS - 74.00 21.50 28.50 133.50 116.00 78.00 3.00 124.00 24.00 602.50
TOTAL WAGES | & - $ S$ S$ 1,236.86 |$ 440.12 |$ 564.49 | $ 2,975.21 | S$ 2,534.60 | 3 1,704.30 |S = $% 2,776.83 | 3 825.26 | $ 13,057.67
Amount Due
SSUES ROUNDS: ESR ES
HEALTH & WELFARE |§ per hour $10.42 $ : $s $ $ 771.08 | $ 224.03] 8 296.97 | § 1,391.07] § 1,208.72] 8  SI276 |S 31.26 | § 1.29208 | 3 25008] 3 6,278.05
ANNUITY FUND $ per hour $1.05 s - S$ $ 3 77,70 | 8 34.19 | S 45.32 | 3 21227|$ 18444]$  12402|5 477) 3 19716] 8 38.16] 5 9180
JOB RECOVERY $ per hour $0.96 3 - § 3 $ 66.60 | $ 19,35 | $ 25.65} $ 12015} $ 10440] 5 70.201 $ 270] $8 113,60] $ 21.60 ]$ $4275
APPRENTICE DC21 $ per hour $0.95 $ - Ss $ s 70.30]8 22.15 ]S 2936 |S 13751] $8 11948 |S §0.34 | $ 3.09 | $  127.72]$ 2472 |]3 614.67
(NDUSTRY 4DVANCE|$ per hour $0.20 $ = § $ $ 1480] $ 430 | $ 5.70 | S$ 26.70 | 5 23,20 | $ i $ 060 | $ 24.8015 480] $ 129.50
VACATION FUND S$ per hour $2.00 $ . $ 3 $148.00 }.$ 43.00] $ 57.00 |S 267.00]35 2320 ]5 15600]3$ 6.00 | $ 248.00} $ 4§.00 | $1,205.00
SCHOLARSHIP FUND_|§ per hour 80,05 Ss - $ $ $ 3,70 | $ 172 | $ 2,28 | $ 10.68 | $ 9.28 | $ 6.24 | $ 0.2418 992] 8 192] S$ 45.98
HRA FUND S$ per hour $0.30 $ : 3 Ss $ 22:20 | S 6.45 | $ 8.55 | 40.05 | $ 34.80 | 3 23.40 | S$ 0.90 | 5 37.20 | $ 720 |S 180.75
IDW FINISHER TARG ,, |$ per hour $0.00 3 - $ Ss $ : S) : 3 - $ : S . & . $ - $ = $ “ § -
ORGANIZING 3 per hour 30.05 3 - $ 3 3 3.70 1 $ 1.08 | $ 1431$ 6.68 | S$ 5.80.| 3 3.90 | $ 0.15 1S 6204S 12045 30.14
BENEVOLENT FUND [5 pe: hour $0.03 s - $ s $ 2.22 | $ 0.65 | 3 0.86 | $ 4.01], 5 3.48 | 2,34 |S 0.09 | $ 3.72] 5 O72 18 18,09
PAC FUND S per hour $0.30 $ : $ 3 s 22.20 |S 6.45 | 8.55 | S 40.05 | $ 34.80 | $ 23.40 | $ 0.90 | $ 37.20 | 3 720 |S 180.75
ADMIN DUES / HCUR_ |S per hour $0.54 $ * 3 $ 3 39,96 | $ 12,04 | $ 15.96 | $ 74.76 | $ 64.56 | $ 43.68 | $ 1.68 | $ 69.4415 1244 | 335.92
DUES CHECK OFF % of wages 3.50% Ss - $ § 3 43.29 |$ 15.40 | $ 19.76 |S 104.13 | § 83.71 | 3 59.65 | § . S$  S7I9|S 28.881 $ 457.01
TOTAL AMOUN S - a 3 $ 1,285.75 |$ 390.81 | $ 547.39 | $ 2,435.06 | $ 2,114.07 | $ 1,421.53 | $ §2.38 | § 2,262.33 $ 447.92 | $ 10,927.14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
19-cv-01961-GJP Document1 Filed 05/06/19 Page 102 of 103

Case 5

District Council 21 Employee Benefit Funds

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYER: Gerhard Contracting REVIEW PERIOD: January 1, 2014 through December 31, 2017 Reason lor Deficiency (RED):
ADDRESS 565 W, Washington Strect, Wemersville, PA 19565 AUDITOR: Jackie Coyle & Michelle Kearse A - Employer did not contribute for all hours worked by a covered employee
CONTACT John Gerhard B - Contributions not submotted on all wages
PH NUMBER: 610-772-0558
Contributions Due for Journeymen Tapers
Name SS Number RED JAN FEB MAR APR MAY JUN JUL AUG SEP OCT NOY DEC TOTAL
[Wiberley, John | XXX-XX-XXXX | EB [HOURS 7 :
WAGES 3,005.90 $3,005.90
TOTAL HOURS - - - - - - - = - =. = =
TOTAL WAGES | $ : 3 * $ - $s - $ = 5 - $ - $ 3,005.90 | S$ : 3 - s : s : S$ 3,005.90
Amount Due
i ND. ISUMLG!f SAE
HEALTH & WELFARE |S per hour $11.57] 311,92] $ : 5 - 3 - $ + 3 * $ + g 3 : 3 - $ . $ : $ : $ -
ANNUITY FUND S$ per hour SS.64| $5.64] 5 : s : $ - $ : 3 - $ - $3 $ : $ - 3 : $ : $ . $ -
JOB RECOVERY Sper hour $1.00} _ $1.00) 5 : $ “ $ - $ - $ = $ . $ $ : $ - $ - $ “ $ - 3 :
APPRENTICE DC21 S$ pec hour $1.11} $1.13) $ . $ : 3 : $ : $ : 3 : s $ : $ * $ : 3 : $ 3 .
INDUSTRY ADVANCE |$ per hour 30.20] $0.20] $ . $ : 3 : $ - $ : 3 : 3 $ : $ . $ - 3 - $ - S :
VACATION FUND $ per hour $2,00] $2.00] $ = $ . $ « 3 . $ * $ : 3 $ - s - $ - $ = $ - § -
SCHOLARSHIP FUND _|§ per hour $0.08] SO0.10) $ . $ - $ : s * & : Ss . $ 5. : $ ” $ - 3 : $ * $ .
BRA FUND 3 per hour $0.30] $0.30} 3 + $ - $ - 3 = $ - S. “ $ s * $s “ $ . $ . $ . $ .
DW FINISHER TARG _|3 per hour 30,94] $1.41] 5 : s . $ : $ : g = & : $ Ss “ s * $ . $ “ $ . s :
ORGANIZING. $3 per hour $0.05] $0.05] 3 : $ * $ . $ : 3 . $ * $ S * $ " $ : $ . § “ 3 “
BENEVOLENT FUND _|$ per hour $0.03} $0.03] 5 - $s “ $ - $ - $ - g - $ 5 - $ * $ - $ : $ . $s .
PAC FUND $ per hour $0.30] 30.30] $ : $ - $ . 3 : s - $ - 3 3 - 3 . s - s : § - 3 .
ADMIN DUES / HOUR. _}§ per hour $0.93] $0.95| S$ « $ - $ - $s - s : 3 : 3 3 : $ = s - $ : $ - 3 .
DUES CHECK OFF “% of wages 3.50% | 3.50% . $ = $s - $ - $ - $ + $ $ 10521 | 3 * S - $ : 3 « S 105.21
TOTAL AMOUR] S$ > $ = $ - s - s - $ - $s > $ 105.21 | $ - $ ” $ - $s - $105.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
19-cv-01961-GJP Document1 Filed 05/06/19 Page 103 of 103

Case 5

District Council 21 Employee Benefit Funds

EMPLOYER: Gerhard Contracting
ADDRESS: 565 W. Washington Street, Wernersville, PA 19565
CONTACT: John Gerhard

PH NUMBER: 610-772-0558

REVIEW PERIOD: January I, 2014 through December 31, 2017
AUDITOR: Jackie Coyle & Michelle Kearse

2017 |

Contributions Due for Apprentice

 

A- Employer did not contribute for all hours worked by a covered employee
B - Contributions not subrnitted on all wages

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name 8S Number RID JAN FEB MAR APR MAY JUN JUL AUG SEP OCT Nov DEC TOTAL
[Matz, Anthony [164743220 | A [HOURS 19.00 73.50 76.90 30.00 61.50 9.50 269.50
WAGES! S 561.97] $ 1,655.02 [S$ 1,505.08 $ 5,035.71 $ 1081644] $ 31027 $ 19,884.49
TOTAL HOURS 19.00 73.50 76.00 - 30.00 - : 61.50 9.50 : < - 269.50
TOTAL WAGES|§ 561.97 | $ 1,655.02 | $ 1,505.08 | § ~ | 8 5,035.71 | § - [s - | 510,816.44 |$  310.27/ 5 - |[s + |s - | $ 19,884.49

“Amount Due
HESS : ESIREG: | ESAIER: j

HEALTH & WELFARE |$ per hour $10.42) $10.77|$ 19798] $ 76587]/S 791.92] $ = [8 32310/5 -|8 - [8 66236|]$  10232/8 - |8 » | 's + | 3 2843.55
AIKNUITY FUND S per hour $1.59] S159] $ 30.2118 11687[$ 12084[$ -|$8 _47,70|$ - |s - |s 9779/3 1511/8 - |s - [3 = [S$ 428.52
JGB RECOVERY $ per hour so.90] sosols 1710[8  66.15]s 6840] § - |S 2700] $8 - |s = |S 5535|5 8.55 | 8 - [5s - [Ss oe ee
APPRENTICE DC21__|$ per hour $1,603] S105] 819.57 |S STL |S 78.28 | $ - |[s_3150]s - [Ss - |3  e4ass]s $98 | § - |38 - [8s - |S 27962
INDUSTRY ADVANCE |S per hour $0.20] so20]$ _380]$ 1470/3 15.20] 8 -_|s 6.00 | $ . [s - [8S 1230/5 1.90] s -_|s -_ 1/5 - (8 5399
VACATION FUND $ per hour $2.00] s2co]s  38.00]$ 14700]$ 15200] - |$  6000|3 es l!-S - |3  12300|)$ 190075 - [Ss - [$s -_|$ 539.00
SCHOLARSHIP FUND _{S per hour $0.08] So10]$ 1.52] $ 5.88 |S 6.08 | & - |S 3.00/38 = |$ - [8s 6.15. | $ 0.95 | => [8 = _|s - |S 23.58
{HRA FUND $ per hour $030] s030]$ S70]S  2205|$ 2280/5 - |$ 900/38 - [s - |S 1845/5 285 1S - [3 - [$s -_|3$ 80.85

[DW FINISHER TARG _|$ per hour $0.00] $0.00] $ - [8s = [3 - |$ - |s - |3$ - [8 «| 3 -_ |$ -_ [3 - | - [8 mE: .
|ORGANIZING $ per hour $0.05] so.os[s 0.95] 3.68 |S 3.80 |S -_|$ 1,50 [$ = [8 - |s 3.08 | S 048] s = [3 ~ [s - [S$ 1349
|BENEVOLENT FUND. |S per hour $0.03] 30.03/35 057/58 2.21 | $ 2.28 |'$ - |S _o9]8 - [Ss - |s 1.85 |S 0.29.[ § - [3 -_ |S - |[s 8.19
PAC FUND § per hour $0.30] 30:30] $ s70]/S  2205/$ 2280]$ - |s 9.00 | § - [$s - [3 13845] 8 285|8 - |[s - |s - |S 808s
ADMIN DUES / HOUR |S per hour $0.56] so59]8 loé64]S _4tle]$S 42.56] 8 - |S 1770/8 - |$ - |$ 3629] 8 5.61 | 5 - [Ss -_|s - |S 153.96
DUES CHECK OFF —_[% of wages 3.50%] 3.50%|$ 1967/5 5793/5 5268 | 5 = |$ 17.25/38 - {5 - |S  37858/S 1086 ]5 - |3 - [8 - |$ 695.97
TOTAL AMOUN] $ 351.41 | $1341.26 | $ 1379.64 |'$ - |S 712.65/8 - [$s ~ |S 1,478.23 | 180.75 |S - |S - [Ss - |S 5,443.94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
